ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_10_EN.txt. 286

SEPARATE OPINION OF JUDGE AMMOUN

[Translation]

1. At the beginning of his separate opinion in the Corfu Channel case,
Judge A. Alvarez, alluding to the fundamental changes which have taken
place in every sphere of human activity in recent decades, and especially
in international affairs and international law, wrote:

“It is therefore necessary to consider what is the present state of
that law. We must examine it in connection with the questions
raised by the dispute submitted to the Court. That does not mean
that this Court should pronounce on all the legal issues which those
questions connote; but it seems desirable that one of the judges, at
least, should examine them, and that is the task I have set myself in
this individual opinion.” (1.C.J. Reports 1949, p. 39.)

I subscribe to this statement, the more so since the legal questions
raised by the case which has been submitted to the Court cannot but feel
the effects of the great renovating movement in international law which is
evident in the relations between nations and in the activities of inter-
national institutions. The development which the modern world is
witnessing affects the very structures of international law—including the
concept of sovereignty—and even its main sources, namely treaties,
custom and the general principles of law recognized by the nations. More
than one concept, principle or legal norm of the older classical law has
been called into question anew since international co-operation has
become common practice, since law has become imbued with morality,
and—a point of particular importance—since a considerable number of
States have acquired independence and sovereignty, or have siezed them
by main force, and have entered into the world community of nations.
Linked to this development, which it will be necessary to touch upon, to
this dynamism of the law which, it has been said, is a continual creation,
is the idea which must be formed of the international responsibility of
States, and its corollary, diplomatic protection, upon which the Court is
called upon to pronounce.

2. In order to make an exhaustive study of Belgium’s jus standi in
judicio which had been the subject of a preliminary objection, it was
recognized by the Judgment of 24 July 1964 as indispensable to refer to
certain points of fact and of law relating to the merits of the case, al-
though jus standi does not thereby lose its character as an objection.

Belgium has however questioned whether, in view of the subject of the

287
BARCELONA TRACTION (SEP. OP. AMMOUN) 287

dispute between the Parties, which it contends deals only with the con-
ditions and limits of the international responsibility of a State towards
the foreign shareholders in a commercial holding company, it is possible
to speak of a preliminary objection on this point. In other words, what is
being debated as a preliminary issue is, it is said, international responsi-
bility, rather than diplomatic protection.

In order to reply to this question, it is sufficient to add to the arguments
appearing in the aforementioned Judgment that the right of diplomatic
protection, so far as it materializes in a legal action, is to be distinguished
from the substantive right which the applicant State claims to have re-
established. The question thus involves the distinction between the subject-
matter of the action and the subject-matter of the right claimed, a dis-
tinction about which legal writers are generally in agreement !. An objec-
tion, considered in opposition to the setting in motion of a legal action,
should not be confused with a defence concerning the right at issue. There
would in fact be an internal contradiction in the fact of confusing two
different things in the concept of a claim, namely its admissibility and its
validity. Proof that an applicant has the status required to exercise legal
power, or that he has a right entitling him to bring the matter before a
court, may, as in the present.case, involve raising questions which are not
unrelated to the merits, but it cannot have any influence on the nature of
the action, or the nature of the objection to the exercise thereof.

At all events, the joinder of the objection to the merits justifies, so far
as this may be necessary, extending the present study beyond diplomatic
protection to include international responsibility.

3. That much having been said, the solution to the problem of jus
standi, which calls in question the principle of international responsi-
bility and the rules of diplomatic and judicial protection designed to give
effect to that principle, is clearly linked to the overall problem of the
development of modern international law in the face of recent trans-
formations in international life. This is a burning question of today, the
more complex in that it is conditioned by the essential needs of various
peoples, ever since nations have emerged from dependence with inter-
ests which are manifold and often difficult to reconcile among themselves
or with those of the other nations of the world. This problem must there-
fore not be lost sight of throughout the present opinion.

x * x
The radical transformations which have occurred in economic affairs
in the last half-century, the constantly increasing expansion which has
marked the recent decades in a world undergoing rapid social and political
development, and the new problems to which these changes have given
rise, call for a corresponding development of juridical structures. The

1 Solus and Perrot, Droit judiciaire privé, Vol. I, pp. 94-107, and the Italian and
German writers on Continental law to whom they refer.

288
BARCELONA TRACTION (SEP. OP. AMMOUN) 288

law, a rigid conservative kind of law, cannot adapt the emerging reality
to sacrosanct rules rooted in the remote past. It must, on the contrary,
adapt itself to the imperious needs of an international society which is
moving towards universalism; it must adapt itself thereto in order to
avoid confrontation between peoples, and lest it lose its footing in the
upward march of progress towards better justice and the common aspira-
tion towards the ideals of prosperity and peace.

It is well known that the established lead taken by facts and events over
the law has had to be corrected more than once in the past 7. In the sphere
of international law, the adaptation of law to factual situations, rendered
necessary by the political change which had world-wide repercussions
in the middle of this century, was largely accomplished by the solemn
enunciation of the principles and purposes of the United Nations. The
implementation of these has however been more effective within the
political organs of the world Organization than it has been in the domain
of international tribunals where problems have arisen on the legal level
as a result of the breach between law and social reality. Thus it is in the
interests of justice and of law that these problems should be approached
with a clear vision of the meaning of history and an overall picture of a
world from which no-one should henceforth be excluded, no matter how
late he has come on the scene.

This situation could however not escape the foresight of the Inter-
national Court of Justice. Thus the Advisory Opinion which it delivered
in 1949, in connection with the reparation for injuries suffered in the
service of the United Nations, must be given its full significance; it stated
that: “Throughout its history, the development of international law has
been influenced by the requirements of international life 5.”

This observation is more topical than ever. International life is being
influenced by those States which have now rounded out the circle of the
community of nations, increasing the number thereof almost threefold.
International law cannot leave out of account the aspirations of the world
in which henceforth it has its existence, and it is significant that these
States are manifesting a certain amount of impatience tinged with ap-
prehension.

We shall see later what their attitude has been with regard to the rules
concerning the responsibility of States and diplomatic protection.

2 In Rome, by the intervention of the Praetor whose edict, idealistic in outlook,
supplemented the formalistic quiritary law, which had lagged behind the development
of the quasi-international structures of the Emipire; by the blossoming of Moslem
law, freed from all outgrown formalism and all illusory symbolism, which set its
seal on the basic transformation of legal concepts in most of the countries under its
sway; and nearer to our own day, in the United Kingdom and those countries
which adopted its law, with the institution of equity which plays an important part
in making up for the insufficiencies of the common law; lastly, by the complete
renewal of law in the Socialist countries in order to keep pace with the advent of a
new ideology and a new way of life which have broken radically with the past.

3 L.C.J. Reports 1949, p. 178.

289
BARCELONA TRACTION (SEP. OP. AMMOUN) 289

4. The problems confronting the world, now that a large-scale political
emancipation of the dependent peoples has been carried out, are those
relating to the establishment of economic and social justice and to develop-
ment. According to one of the great African leaders, President L. S.
Senghor, “legal independence without economic independence is but a
new form of dependency, worse than the first because it is less obvious” *.
The Director-General of FAO recently warned the world about the
dangers of a world-wide famine in the next 24 to 28 years, unless pro-
duction is increased in the developing countries. And more recently
the Symposium of African archbishops and bishops, which was brought
to a close on 1 August 1969 by the Sovereign Pontiff, roundly denounced
the increase in the riches of some through the exploitation of the poverty
of others °.

This problem arises particularly in connection with the great economic,
commercial and financial undertakings which have multiplied and grown
beyond the confines of their respective countries in such a way as to
necessitate a parallel development of international law. International law
should certainly avoid trying to fit their action into outworn forms; it
should work to bring about a just protection of their interests in the bitter
but beneficient struggle of international competition °,

On the other hand, the law should be no less concerned with the in-
terests of the countries to which those powerful undertakings and the
companies controlling them—trusts or holding companies of pyramidal
structure—extend their activities, thereby certainly rendering appreciable

+ Extract from his address to the United Nations General Assembly in New York
on 31 October 1961 (Official documents of the General Assembly, Plenary Meetings,
Vol. IX, p. 540).

See in this connection I. Brownlie, Principles of Public International Law, 1966,
p. 485. He writes: ‘“*... The concept of self-determination has been applied in the
different context of economic self-determination.”

G. I. Tunkin considers that: ‘‘... respect for State sovereignty finds itself com-
patible with ... a de facto dependence of the smaller States upon the bigger ones,
since their economic dependence means that their sovereignty is merely formal’’.
(Droit international public, published in co-operation with the Centre frangais de la
recherche scientifique, p. 237 / Translation by the Registry].)

5 Le Monde, 2 August 1969.

Reference may also be made to the conclusions of E. McWhinney who writes:
“It becomes clear that the development and’ completion of a viable system of
international ordre public in the last third of the century will depend to a
considerable extent upon the efforts made to bridge the gap in prosperity that
exists between on the one hand the countries of the Soviet bloc and the West,
and the Third World on the other’ (Latin America, Africa and Asia). Revue
générale de droit international public, 1968, p. 341. [Translation by the Registry]).

6 Cf. what was said by Mr. Haroldo Valladdo, the then President of the Session of
the Institut de droit international, referring to—

“the power of the international companies with investments in the developing
countries, [which] has given rise to a special treatment for such investments”.
(Annuaire de l’Institut de droit international, 1967, IX, p. 432 {Translation by the
Registry].) |

290
BARCELONA TRACTION (SEP. OP. AMMOUN) 290

service to the economy of the host countries, but also exposing that weaker
economy to dangers which it ought to be spared. The States of the Third
World showed insight when they agreed to insert in the 1960 Declaration
on the Grant of Independence the provision:

“affirming that peoples may, for their own ends, freely dispose of
their natural wealth and resources without prejudice to any obliga-
tions arising out of international economic co-operation, based upon
the principle of mutual benefit and international law”. (UN Doc.
A/4684, p. 66.)

One cannot help thinking, in this connection, of the large companies
which continue to undertake the exploitation of the natural resources of
the less developed countries, including their agricultural, timber and
mineral wealth, their oil production, and also their transport and other
public or municipal services. An equitable sharing of the profits is
mandatory. The anxieties of the countries whose resources are being
exploited by means of foreign technical and financial co-operation are
deeply felt, as will be seen below in connection with the application of
diplomatic protection and its possible extension, as in the present case, to
new situations, with a view to the increased protection of foreign in-
terests.

The development of international law cannot therefore have as its sole
or principal object the protection of foreign nationals and of the inter-
national economic activities of the industrialized Powers. It must set itself
an objective which is more comprehensive and more just, and a more
equitable and more humanitarian ideal, in which the material and in-
tangible interests of the weaker and deprived peoples are factors to be

taken into account.
*

* *

5. In this connection, it is essential to stress the trends of Latin-
American law and that of Asia and Africa, and their undeniable in-
fluence on the development of traditional international law.

It seems indeed that among the principles and norms which have
sprung from the regional law peculiar to Latin America are the norms and
principles whose aim is to protect countries in that part of the world
against the more powerful industrialized States of North America and
Europe.

An Afro-Asian law also seems to be developing as a result of the same
preoccupations, springing from the same causes. In the field of the respon-
sibility of States and of diplomatic protection, the same points of view
have been adopted in the countries of the three continents, thus initiating
a form of co-operation which will not be of slight effect on the renewal
of law &.

64 This co-operation received an initial implementation, as regards the effect of

291
BARCELONA TRACTION (SEP. OP. AMMOUN) 291

The first reaction to the rules of traditional law came however from
the countries of Latin America; witness the vehement speech made by
Mr. Seijas, a former Venezuelan minister, at the 1891 Session of the
Institut de droit international at Hamburg, which was no mere display of
bad temper. Evidence of this too is the appearance of the Calvo Clause,
excluding recourse to international adjudication in favour of internal
remedies, on which the jurists of Latin America have never compromised,
because of their lack of confidence in diplomatic protection as conceived
by traditional law and the practices of western nations. This reaction on
the part of the Latin American States would, moreover, explain their
opposition from 1948 onwards to the draft insurance guarantee agree-
ment proposed by the United States, providing for the exercise of diplo-
matic protection by that power without local remedies having been ex-
hausted ?.

This attitude on the part of the Hispanic States, which is shared by the
Afro-Asian States, is the more readily understandable if the extra-legal
forms and means to which diplomatic protection formerly had recourse
are borne in mind. It will be recalled that the claims of great States and
their nationals abroad often led, during the period preceding the renewal
of the law consequent upon two world wars and the creation of a means
of international adjudication, to acute conflicts and to acts of deliberate
violence going so far as armed intervention and permanent occupation #,
or to demonstrations of force °, against which the Drago doctrine, which
was endorsed by the Pan-American Conference of 1906 and has since
become one of the basic principles of Latin American international law,
has, since 1926, reacted not without success. Recourse to force, subject to
an offer of arbitration, was nevertheless tolerated by The Hague Peace
Conference of 1907, which admitted intervention sub modo by virtue of
the Porter Convention, against which Convention Drago and his Latin
American colleagues vainly protested at the Conference. This was not the

economic facts on international law, at the United Nations Conference on Trade
and Development held in Geneva in 1964, where 77 Latin American, African and
Asian States resolved to meet and negotiate through the intermediary of common
spokesmen.

7 Mexico had been forced to agree in the 1923 Convention with the United
States not to avail itself of the condition of the prior exhaustion of local remedies.

 

See in this connection the relevant speeches to the Institut de droit international] by
Mr. Haroldo Valladäo and Mr. Kamil Yasseen and by Mr. Jiménez de Aréchaga,
who rightly points to the discrimination which the exclusion of prior recourse to
local remedies would entail (Annuaire de l’Institut de droit international, 1967, I
pp. 431, 432, 435-436).

8 Occupation of China’s western provinces—which brought on the Boxer Re-
bellion of 1900, of Tunisia from 1881 to 1956, of Egypt from 1882 to 1954 and of
Mexico from 1859 to 1866, the conquest of which took the form of the installation
of the ephemeral Mexican Empire (P. C. Jessup, A Modern Law of Nations, p. 113).

9 Against more than one Latin American State: Argentina, Paraguay, Mexico,
Brazil, Cuba, Nicaragua, Colombia, Haiti, the Dominican Republic, Venezuela, etc.
The Ottoman Empire was also an example (réferred to in footnote 64 below).

292
BARCELONA TRACTION (SEP. OP. AMMOUN) 292

least of the contradictions which attended it, contradictions which be-
speak the still predominant influence of the colonialist era. Accordingly,
one is entitled to suspect certain arbitral-decisions of having been agreed
to or accepted under duress, those decisions having been preceded by
ultimata or menaces or by a deployment of force more or less in the spirit
of the said Conference, which was struggling to free itself from a tyran-
nical tradition 1°.

If the Drago doctrine has finally triumphed, and if the Porter Conven-
tion, on the insistence of Mexico, expressing Latin American opinion at
the Chapultepec Conference in 1945, is now recognized as incompatible
with the terms of Article 103 of the United Nations Charter, it is never-
theless the case that many decisions have not avoided all confusion be-
tween reparation sticto sensu, as in private municipal law, and the
“satisfaction” demanded by powerful States, which gives reparation
lato sensu the character of a measure aimed at deterrence or punish-
ment '. This right to punish, which is arrogated to themselves by certain
States, and to which such eminent writers as Bluntschli, Liszt and Fau-
chille, as well as a 1927 resolution of the Institut de droit international
have lent their authority, seems to have been rejected by Anzilotti, who
noted that in all forms of reaction against the unlawful act there were
present “...an element of satisfaction and an element of reparation,
the notion of punishment of the unlawful act and that of reparation for
the wrong suffered” 14. Thus, the opposition of Latin American or Afro-
Asian jurists to the western conception of responsibility and diplomatic
protection is founded not only on memories of a painful past, but also
on serious apprehensions.

The development of Latin American thought concerning diplomatic
protection and its limits must be particularly stressed in the present dis-
cussion, on account of the influence which it can have on the develop-
ment of that institution. This thought is at present centred on the fol-
lowing aspects of the problem:

A. The 20 States of South and Central America all reject the rule laid
down by Vatel and endorsed by the Permanent Court of International
Justice, according to which the right of diplomatic protection is “to
ensure, in the person of its subjects, respect for the rules of international
law”. They hold it to be a fiction, which one of their most eminent jurists,

10 Of the 44 States which took part in the 1907 Conference, there were only four
Asian States and one African State.

108 See in this connection the report by Mr. Garcia Amador to the 13th Session
of the International Law Commission. (Yearbook of the I.L.C., 1961, Vol. II, paras. 4
to 6, 17, 26, 53, 56, 75, 102, 140, 142 and 145.)

See also the dissenting opinion in the Corfu Channel case of Judge Azevedo, who
regarded measures of satisfaction as reminiscent of ultimata of a ‘‘mediaeval”
nature (1.C.J. Reports 1949, p. 114).

11 Cours de droit international [Translation by the Registry from] Fr. trans. by
G. Gidel, 1929, p. 522.

293
BARCELONA TRACTION (SEP. OP. AMMOUN) 293

Garcia Robles, has described as “a product of Hegelian influence,
resulting from the expansionism of the nineteenth century’ !2. And all
these States, at inter-American conferences, in the writings of publicists,
in the positions adopted by governments, are united in their efforts for
its elimination, on the understanding that the individual’s status as a
subject of the law is to be recognized, thus enabling him to seek legal
redress himself, and not under the cloak of his national State 1%, But
before what tribunal? Before an American regional tribunal. The resolu-
tion submitted to the Inter-American Conference at Buenos Aires and
adopted almost unanimously reads: ‘American legal controversies should
be decided by American judges... and a correct understanding of acts
pertaining to the Americas is more readily to be obtained by Americans
themselves’.

Since the same causes produce the same effects, the States of the
Organization of African Unity wrote into the Addis Ababa Charter the
same objective of the creation of a regional tribunal 1°.

The countries of Latin America have gone further still. In 1948 they
unanimously adopted a resolution at Bogota whereby they undertook
not to bring a claim before a court of international jurisdiction, not ex-
cluding the International Court of Justice 1,

B. The States of Latin America remain firmly attached to the Calvo
Clause, which they habitually insert in contracts entered into with
foreign undertakings. Their constitutions and laws generally make it
compulsory. Their doctrine with regard thereto, founded upon the two
principles of equality between States and non-intervention, was forcefully
expressed by Judge Guerrero, a former President of the Court, in the
report which he submitted on behalf of the Subcommittee set up by the
Committee of Experts of the League of Nations to study the respons-
ibility of States. Several non-American countries were not hostile to this
point of view. China, Holland and Finland were frankly favourable to it.

12 At the Third Session of the Inter-American Bar Association, Mr. Garcia
Robles won over to the Latin American cause Mr. F. R. Coudert, the North
American President of the Association, and all its members. |

1% The status of the individual as a subject of the law, which has its supporters
outside America, was to a certain extent recognized in the 1926 award by the
Mexican-American Commission in the North American Dredging Company case.

8 E, McWhinney has pointed out that—

“there has in the past been a notable reluctance on the part of numerous States,
and, in particular, of the new States, to accept the compulsory jurisdiction of
the International Court of Justice, because those States have felt that the Court
would apply the old rules, in the elaboration and development of which they
had not participated and a great number of which they regarded as unreason-
able or unjust” (op. cit., p. 331 / Translation by the Registry]).

138 “The High Contracting Parties bind themselves not to make diplomatic
representations in order to protect their nationals, or to refer a controversy to a
court of international jurisdiction for that purpose, when the said nationals have
had available the means to place their case before competent domestic courts of the
respective State.” (Art. VII of the Pact of Bogota, 1948.)

294
BARCELONA TRACTION (SEP. OP. AMMOUN) 294

Finally, the United States, which had found in Borchard a vigorous
defender of the thesis that the individual cannot dispose of a right. which,
according to Vatelian doctrine, is that of the State and not his own,
allowed itself to be won over, with the inauguration of the “good neigh-
bour” policy of F. D. Roosevelt, to the doctrine of its southern neigh-
bours 3.

C. The Calvo clause, which on the other side of the Atlantic is re-
garded merely as a compromise, was destined to prepare the way for the
adoption of the Calvo doctrine, which is aimed at nothing less than the
abolition of unilateral diplomatic protection in order to substitute for it
a protection exercised by the collectivity on the basis of human rights.

The path towards this unconcealed objective is certainly a long and
arduous one; its success seems bound up with the progress of mankind
towards an inter-American or international organization less removed
than the United Nations from the concept of the Super-State.

*
* *

It was the more necessary to recall these features of American law in
that other States are treading the same path towards the limitation of
diplomatic protection. The States of Africa and of Asia, since they too
have come to participate in international life, share the same concerns,—
as witness the proceedings of the International Law Commission. At its
Ninth Session in 1957, Mr. Padilla Nervo stated that:

‘“,..the history of the institution of State responsibility was the
history of the obstacles placed in the way of the new Latin American
countries—obstacles to the defence of their . . . independence, to the
ownership and development of their resources, and to their social
integration”’.

And he added:

“With State responsibility . . . international rules were established,
not merely without reference to small States but against them !.”

And Mr. El-Erian, of the United Arab Republic, stressed the twofold
consequence of the privileged condition accorded to nationals of Western
countries in their relations with the countries of Africa or Asia, which on

14 See also the important award in the North American Dredging Company case
in 1926 between the United States and Mexico, which took a clear step in this
direction and has since become an authoritative precedent. The Calvo Clause was
unanimously upheld in order to dismiss the claim, notwithstanding the provisions
of the 1923 Treaty exonerating the claimant from having to exhaust local remedies.
The scope of the clause is, however, limited to the individual’s right and leaves
untouched that of the State in the event of a violation of international law.

15 Yearbook of the International Law Commission, 1957, Vol. I, p. 155.

295
BARCELONA TRACTION (SEP. OP. AMMOUN) 295

the one hand had led to the system of capitulations and on the other
afforded a pretext for intervention in the domestic affairs of States 16,

The similarity of the essential views and objectives of the States of the
three continents of America, Africa and Asia, and the action they are
able to take to develop a positive international law of world-wide ambit,
will tend to direct them toward a universalist concept of law and bring
them back to a system of international adjudication which will no longer
be of an exclusive nature but will, through its effective composition, meet
the wishes expressed in the United Nations Charter, which would have it
represent the main legal systems and principal forms of civilization of the
world.

It is in the light of these preliminary considerations that the connected
problem of diplomatic protection and the jus standi of the applicant State
should have been approached.

6. It is generally recognized that ‘the attribution of nationality to a
company, or the recognition of its legal allegiance, on the basis of its
siège social or of the law of the place of formation or registration, confer
upon the national State of the company, by virtue of a rule of law en-
shrined in jurisprudence and of a constant practice 1”, the right to take
action for the reparation of damage resulting, to the prejudice of the
.company, from an international tort.

Is it, however, necessary in addition that there should exist between the
national State and the company a link of effectiveness, consisting of a
substantial participation in the company by national capital or of control
of the company’s management? Since intervention by a State in favour of
its nationals is a discretionary act, the practice of States which take up a
case for their nationals only on this condition does not give rise to a legal
obligation. Furthermore, no less than a dozen arbitral awards reported
by Mr. J. de Hochepied ‘# have held that the nationality of the company
alone justified diplomatic intervention. As for those arbitral or judicial
decisions that might be cited in support of the concept of effectiveness or
connection (Canevaro, I’m Alone, Nottebohm cases), they do not amount
to precedents affording any analogy based upon essential factors with

.the question of the nationality of companies in international law. It will be
observed in particular that the Nottebohm Judgment had to determine a
conflict of a particular kind, that of dual nationality. It was based upon
concrete facts peculiar to the situation of the former German citizen
Nottebohm and his endeavours to “substitute for his status as a national

16 Jbid., p. 161. See also S. Prakash Sinha, New Nations and the Law of Nations,
pp. 91-93 and 140.

17 This practice goes back to the beginning of the nineteenth century, when the
United Kingdom intervened with the Kingdom of the Two Sicilies on behalf of
19 companies, and it was endorsed by the Committee of Experts of the League of
Nations in 1927. With respect to the jurisprudence, in addition to a number of
arbitral awards at the turn of the century, see the Panevezys-Saldutiskis Railway
case, P.C.I.J., Series A/B, No. 76, p. 16.

18 La protection diplomatique des sociétés et des actionnaires, pp. 95-101.

296
BARCELONA TRACTION (SEP. OP. AMMOUN) 296

of a belligerent State that of a national of a neutral State, with the sole
aim of thus coming within the protection of Liechtenstein” ***. Does not
this reasoning in the Judgment seem to fall into line with the practice of
‘the courts or of the administration, taking into account the motive for
the act, of ignoring changes of nationality effected for the purpose of
obtaining, for example, a divorce, or changes of religion or belief in order
to overcome an obstacle to a marriage or to an election, in a State where
seats in the elected chambers are distributed between members of the
country’s various religions and beliefs.

*
* *

The right of protection of the company by its national State being the
rule, does this right leave room, in appropriate circumstances, for an
action by the national State of the shareholders?

This question relates, within the framework of the third preliminary
objection, to the basic legal condition governing the exercise of inter-
national judicial protection, in other words, to the existence of a rule of
law which would, in the instant case, authorize recourse to a judicial
action. It is of a preliminary nature in relation to the fourth preliminary
objection, concerning the exhaustion of local remedies, as well as to the
other questions raised by the third objection, namely the nationality of
the claim and the connected question of the continuity of the nationality
and that of legal owners and nominees. It is in fact the legal rule which, in
appropriate cases, gives access to the Court. In the absence of this rule,
access to the judicial tribunal is denied the claimant, even if his claim be
absolutely justified from the point of view of such other questions as
might be raised at this preliminary stage of the proceedings.

Since, however, the Court has affirmed the preliminary character of
the question of the possible existence of the legal rule, could it embark
upon one or other of the subsidiary questions and yet manage to avoid, in
the rigour of would-be logical reasoning, disregarding its first decision
and, as it were, going back on itself? That decision had the unavoidable
consequence of putting an end to the proceedings, and it is not open to
anyone to restore it to life in order to embark upon a new discussion which
would not only be obiter dicta, but would be reasoning based upon an
hypothesis which the Court has‘already rejected, and which would in-
troduce an internal contradiction into the judgment.

This being my point of view on the problem, my separate opinion will
deal only with the legal question the solution of which has of itself, to my
mind, led to the rejection of Belgium’s Application.

7. The question occasions no difficulty if the members of the company
or shareholders complain, ut singuli, of direct damage, as is generally the
case in municipal law; if, in other words, he is injured with respect to
his subjective interests, as distinct from those of the company: e.g., in

 

 

182 1C.J. Reports 1955, p. 26.

297
BARCELONA TRACTION (SEP. OP. AMMOUN) 297

the case of individual despoilment or discriminatory measures. He is then
in the position of any individual claiming the diplomatic or jurisdictional
protection of the State of which he is a national .

But what will be the position if the shareholder’s claim relates to an
indirect injury resulting from a measure which affects the company as
such? The charges which may be expressed as denials of justice, abuse of
right or misuse of power are those which, according to Belgium, affected
the company, beginning with the refusal to allocate foreign currency and
the bankruptcy judgment. It is no longer a question of the corporate
action to be exercised on behalf of the company, but of proceedings
limited to the right or legal interest of the shareholder, to the extent that
he is indirectly injured as a result of a measure affecting the company.

*
* *

Since the theory of the reality of the personality of companies has
generally been abandoned in favour of the theory of artificial or juridical
personality, it has seemed to certain writers that arbitral awards have taken
a line which, whilst rejecting this fiction to the extent that it is absolute or
excessive, has opened a fresh perspective which is in conformity with the
international character assumed by numerous companies. As between the
right and the fiction, which thus stand opposed to each other, which must
give way? Are we not faced with one of those cases where the adjustment
of law to the reality of human affairs and to the sense of justice must carry
the day?

There is no doubt that the personality attributed to the group of
corporate interests was so attributed with a view to giving to the elements
contained therein and bonded together thereby, common means of action
and effective protection. Accordingly, the moment that that protection
proves insufficient, or even harmful, in the field of international relation-
ships, should not legal personality give way, to the extent that this is
necessary and possible, in favour of a more realistic concept and one which
is more in accordance with the nature of things, that of corporate reality,
in order to leave individuals and capital appropriately revealed, in the
interest of the community and in their own interest?

Is there not ground for thinking that it is above all in the world of
fiction that value-judgments, applied to the law, should be based upon
teleological considerations? Jhering stated that: “The end in view is the
creator of all law.” Let us also recall the proposition of Saleilles, put
forward half a century ago, and which is more mandatory than ever:
“Nothing is important”, he wrote, ‘other than the object to be attained;
often our most learned constructions serve only to compromise the
realization thereof.’ Curiously enough, one of those learned constructions
is the legal fiction. A fiction is indeed “a representation which is con-
trary to the truth”. P. Roubier, to whom I owe this formula, recommends

 

 

19 Cf. I. Brownlie, op. cit., p. 401.

298
BARCELONA TRACTION (SEP. OP. AMMOUN) 298

“direct enquiry as to what is the object of the legal rule which has thus
been laid down in this dissimulated form *”.

It might therefore be considered that the fact of maintaining the fiction
of juristic personality contrary to the avowed interest of its component
parts would create a situation contrary to the object thereof.

And in fact, however stubborn the fiction of juristic personality may be,
as fictions generally are, the diplomatic practice of the creditor Powers
and of capital-exporting countries, as well as certain arbitral decisions,
have not, after the hesitation prior to the First World War, been slow in
accepting, though not without a certain amount of circumspection, the
rule which permits the interests of members or shareholders to be dis-
sociated from the abstract personality covering them and given indepen-
dent consideration—though only where, since the company has the
nationality of the respondent State, an action in the name of the company
could naturally not be brought against the latter except by local means of
redress.

8. However, this arbitral jurisprudence, upon which international
courts have not yet had to pronounce, is neither unanimous nor decisive
on all points.

In the first place, we must leave out of consideration awards given ex
aequo et bono, which are not merely without relevance to the present case,
but are clearly out of place in this discussion. Thus, it should be recalled
that the Special Agreement between the United States and Chile in the
Alsop case empowered the arbitrator to decide in equity and as amiable
compositeur. The same was the case with the awards delivered on the
basis of the 1923 General Convention between the United States and
Mexico, which empowered the arbitral tribunals it set up to decide in
accordance with justice and equity, a customary expression for authori-
zing decisions ex aequo et bono.

Nor can account be taken of awards dealing with partnerships, since
the personality of the members is not absorbed into the corporate person-
ality, as the personality of the shareholders would be in the case of a
joint-stock company 2!; nor of awards dealing with companies described
as “‘defunct”’, or which were obligatorily judged according to the terms of
the Special Agreement 2, nor, finally, of awards couched in uncertain or
ambiguous terms, nor of awards—in particular those given by heads of
State where the absence of reasons for the decision deprives such
awards of any absolute relevance.

20 P. Roubier, Théorie générale du droit, p. 116. [Translation by the Registry.]

21 Thus, there must be excluded from this discussion the opinion expressed by
Mr. Huber in the report of the Mohammed Ziat, Ben Kiran case, which related to a
partnership.

22 The awards in the Delagoa Bay Railway Company, Standard Oil, Pierce Oil and
Sun Oil cases.

23 The award of President Grover Cleveland of the United States in the Cerruti
case and the award of King George V of Great Britain in the Alsop case

299
BARCELONA TRACTION (SEP. OP. AMMOUN) 299

The same should be the case for awards suspected of having been given
under the influence of other than juridical motives, or which were pre-
ceded by a demonstration of power, or by threats on the part of a State
which trusted in the force of its arms at least as much as in the force of
its rights 2+,

* * *

In any case, arbitral precedents and diplomatic practice, supported by
part of Western legal writing, do not amount to, as has been said, ‘‘a
coherent body of doctrine”, and consequently do not seem to constitute
a custom to the effect that diplomatic protection, and its judicial sequel,
might cover damage caused by the national State of a company to share-
holders who were aliens in relation to the company. Thus it appears that
it is in treaty law that the protection of foreign investments must be
sought, whether it be a question of companies which have been obliged
to adopt the nationality of the host country, or of nationalizations, “the
scandal of the beginning of the century”, which followed one another at a
rapid rate ever since the First World War, on the part of aimost all
countries.

9. Be this first hypothesis as it may, namely that of the shareholders
who have suffered from the activities of the national State of the company,
the problem now to be approached is that of whether diplomatic pro-
tection of shareholders is capable of being extended to the situation
where the damge is attributable to a third State, as in the present case.

It is of course necessary to exclude at the very outset the possibility of
the national State of the shareholders substituting itself for the national
State of the company for the defence of the latter, as Belgium claimed to
do in its Application filed on 23 September 1958. A bond of legal alle-
giance connecting the company to the protecting State is a sine qua non *,
and this does not exist in this case. The problem must be kept confined
within the field of protection of the shareholders themselves. Inter-
national jurisprudence could not adopt the diplomatic practice by which
Belgium seems first to have been inspired, which was that which has been
tried more than once by certain Powers, and which may not be uncon-
nected with the outdated theory of control: first by the United States in
the Chilean Alsop Company, in which the award was given in 1911; then
by the same Government in the Armes automatiques Lewis case, since
from 1927 to 1933 Great Britain had untiringly opposed the action of the
United States, which was the national State of the shareholders, acting
for the protection of the company, which had been formed under Belgian
law; then again by Germany when in 1935 it claimed the right to protect
a Mexican company, and finally by France and Great Britain in the

24 Supra, Section 5.
25 Above Section 6 and note 17.

300
BARCELONA TRACTION (SEP. OP. AMMOUN) 300

dispute concerning the nationalization of the Suez Canal in 1956, when
those two powers thought they could intervene, as national States of the
shareholders, in defence of a company whose original régime attributed
Egyptian nationality to it. In each of these cases, this was to disregard the
essential condition of the bond of nationality or allegiance between the
State intervening and the entity in whose name it was intervening. The
concept of effectiveness, which is not legally required for attribution of
nationality to a company, as a condition of diplomatic protection, cannot
operate either to transfer to the national State of the shareholders the
right of diplomatic protection of the company itself, which right is an
attribute of the company’s national State. It has of course been pointed
out that it was with shareholders’ representatives that the United Arab
Republic negotiated an agreement concerning the Egyptian Suez Canal
Company, as Mr. E. Lauterpacht reports. But those negotiations do not
involve recognition of the right to bring an action at law; they amount to an
ex gratia action, not implying any legal responsibility, as was the case of
the provisions of the Agreement of 8 September 1923 between the Uni-
ted States and Mexico which set up the Special Claims Commission.

Thus Belgium refrained, in its Application of 19 June 1962, from
claiming to protect the Barcelona Traction company, contrary to what it
had done in its first Application, already quoted, of 23 September 1958,
and limited its claim from then on to the protection of the shareholders
of its own nationality. Since this latter Application was deemed to have
lapsed as a result of its withdrawal by the applicant Government, and
that Government furthermore made no mention of it in its final sub-
missions, the Court only has to deal with the new Application, in-
dependently of the earlier one. This was the effect of the decision of the
German-Mexican Commission when it accepted the fresh submissions
presented by Germany on behalf of German shareholders, after the
error which it had made by claiming the right to protect the Mexican
company itself *°.

10. Since the right of the State to protect its nationals who have been
injured by acts, decisions, omissions or measures contrary to inter-
national law, and imputable to another State, is undeniable, it would be
useful to seek to ascertain the nature or legal foundation thereof, in
order to deduce from it the legal consequences and the extent of its
application raised by the present case. The question upon which it would
be useful to pronouce is that of whether diplomatic protection derives
from a general principle of law recognized by the nations (Article 38,
para. 1 (c), of the Court’s Statute) or from an international custom
(para. 1 (6) of that Article).

The Judgment of the Permanent Court of International Justice of 1924
in the Mavrommatis Palestine Concessions case 7’ does not seem to have

26 A. Feller, The Mexican Claims Commission, 1935, p. 118.
27 P.C.IJ., Series A, No. 2, p. 12.

301
BARCELONA TRACTION (SEP. OP. AMMOUN) 301

taken any stand on this point, when it stated, with some emphasis, in an
axiomatic form that diplomatic protection “is an elementary principle of
international law’’. One cannot hazard a guess as to the sense in which the
expression “elementary principle” was taken, given as it is without. any
other qualification. And when other judgments have referred to this
precedent, they do not seem to have been any more explicit. The ter-
minology of the two international Courts does not permit of there being
attributed to them, on this point, an opinion which they seem designedly
to have kept in petto, following a prudent practice which has already been
remarked on *8.

It is true that a special tribunal, the Mixed Claims Commission
(United States and Germany), set up as a result of the First World War,
decided in more than one case—namely the Vinland, Standard Oil, Sun
Oil and Pierce Oil cases—that the intervention of the national State of
the shareholders “is based on a general principle which such State would
have relied on even in the absence of preliminary agreement”. However,
that Commission did not explain whether it understood by ‘general
principle” a general principle of law recognized by the nations, or a
principle drawn directly from the idea of law. It is nonetheless the case
that its jurisprudence, although approved by some authors, though not
many, has not been corroborated by other jurisdictions. The opinions of
legal writers are also divided. Nor was this the first nor the only time that
a rule of international law has been considered by some to be a custom-
ary norm, and by others to be a general principle of law recognized by
the nations, and by others again to be a principle drawn directly from the
idea of law. The problem would obviously not be resolved were one to
content oneself with the observation that the frontiers between these
various concepts are still blurred or uncertain. This is the case of the
rule of exhaustion of local remedies, which is the subject-matter of the
fourth preliminary objection in the present case, and which is based
now on the one, now on the other, of the first two concepts 7°. Further-
more, the principle of protection of human rights, which will be referred
to below, has been considered to be capable of constituting a legal norm
at one and the same time on the basis of the three principal sources of
international law, namely: international conventions, international
custom, and the general principles of law *°.

11. If my view is accepted, that diplomatic protection and the possible
right of the shareholder do not derive from a principle of international
law recognized by the nations, it remains to be considered whether the

28 Separate opinion of the writer, .C.J. Reports 1969, p. 138. See also separate
opinion of Judge Alvarez in the Fisheries case, I.C.J. Reports 1951, p. 148.

29 Cf. the report of Max Huber in the Mohammed Ziat, Ben Kiran case in 1924,
and the decision of the French-Mexican Claims Commission in the Pinson case, of
18 October 1928.

30 Dissenting opinion of Judge Tanaka annexed to the Judgment of 18 July 1966,
in the South West Africa cases, Second Phase, I.C.J. Reports 1966, p. 300.

302
BARCELONA TRACTION (SEP. OP. AMMOUN) 302

international-law custom, upon which diplomatic protection would then,
according to predominant opinion, be based, is called upon to extend
to all interests which have been injured, in the present case those of the
shareholders in a company attached to a third State.

Here we touch on the essence of the problem, the decisive, if not the
only, question being that relating to the state of the custom, as it emerges
from the conduct of the nations as a whole, and from their declared will.

To this end, it is necessary to re-examine treaty practice, international
jurisprudence, the practice of States, and the trend of legal writing, which
are the principal constitutive elements of custom.

I would observe, in addition, that the positions taken up by the
delegates of States in international organizations and conferences, and
in particular in the United Nations, naturally form part of State practice.
It is true that some of the great Powers, five or six of which legislated
for the whole world up to the beginning of the twentieth century, general-
ly refuse nowadays to admit that resolutions voted in the United Nations
framework by a majority of, or even by practical unanimity among, the
member States, have any obligatory effect. An attempt at San Francisco
by the Philippines to have conferred upon the Assembly, possibly with
the concurrence of the Security Council, power to lay down binding
legal norms, was rejected. Nonetheless a marked trend in legal writing
is becoming apparent, reflecting the new aspects of international life,
which is in favour of attributing to the resolutions, and in particular to
the declarations of the United Nations General Assembly, the status of
at least a subsidiary source of international law, to be added to the classic
sources in Article 38 of the Court’s Statute *1.

Certain writers, for their part, see in this an interpretation based upon
an argument drawn from the actual text of the Charter, strengthened
by a teleological interpretation of that international constitutional
instrument, which presupposes the existence of rights and liberties of
man which “are not only moral ones, [but] . . . also have a legal character
by the nature of the subject-matter 51 ”. They add that such an inter-
pretation should take into account the functioning of the Charter in
practice %, The General Assembly itself adopts this point of view, as
appears from its resolution of 11 December 1963, in which it ‘‘confirms
the interpretation of free self-determination which it gave in its resolution

31 See the views to this effect of Messrs. Lachs, Mohammed Sami Abdelhamid,
Falk, Pechota, McWhinney, Asomoah.

318 Dissenting opinion of Judge Tanaka, South West Africa cases, I.C.J. Reports
1966, pp. 289-290.

32 See to this effect the dissenting opinion of Judge Alvarez, Competence of the
General Assembly, I.C.J. Reports 1950, p. 21; that of Judge De Visscher, Inter-
national Status of South West Africa, I.C.J. Reports 1950, pp. 189-190; G. I. Tunkin,
op. cit., pp. 106 and 111, who quotes the declaration of 14 December 1960 on the
granting of independence as an example of interpretation of the principles of the

arter.

303
BARCELONA TRACTION (SEP. OP. AMMOUN) 303

of 1960 on the grant of independence”. This is also the case of the 1969
Vienna Convention on the Law of Treaties, Article 31 of which provides
that a treaty is to be interpreted ‘‘in the light of its object and purpose”
and that for purposes of interpretation of a treaty, the context comprises
“any subsequent practice”.

Others again deduce the authority of the principles of the Charter
from the fact that they are, in their view, general principles of law in the
sense of Article 38, paragraph 1 (c), of the Court’s Statute, linked at
once with the jus naturale of Roman law, and with world law, the common
law of mankind according to Jenks, or transnational law according to
Jessup, a term which has become standard in international law *.

In any case, to return to State practice as manifested within inter-
national organizations and conferences, it cannot be denied, with regard
to the resolutions which emerge therefrom, or better, with regard to
the votes expressed therein in the name of States, that these amount to
precedents contributing to the formation of custom. It is as it were an
established fact of which legal writers take note 34. What is more, those
who hold the views which have just been expressed do not hesitate to
accept this concept conjointly with their own views. It has also just
been confirmed by Article 38 of the Convention on the Law of Treaties
quoted above.

Policy does of course crop up under the veil of resolutions or declara-
tions in the United Nations Assembly. However, it will be conceded
that to seek at all costs to erect a partition between policy and law is
calculated to bring about this result which is contrary to reality: what
is at stake is the attempt to isolate the rule from its social origins, and
to snap the link of unity with its historic context. Policy, the policy of
the great powers and the colonialist powers, dominated classic traditional
law; it cannot be dissociated from law, today any more than yesterday;
but it is a new policy, one which does not escape the influence of the

33 This view is developed in the dissenting opinion of Judge Tanaka annexed to
the Judgment of 18 July 1966 in the South West Africa cases UI.C.J. Reports 1966,
pp. 292-296).

34 This is what is observed by Professor Mohammed Sami Abdelhamid in the
Revue égyptienne de droit international, 1968, pp. 127-128 of the Arabic text.

See also R. Higgins in The Development of International Law through the Political
Organs of the United Nations, p. 5, who says:

‘,.,.. the body of resolutions as a whole, taken as indications of a general
customary law, undoubtedly provides a rich source of evidence.”

Mr. Sgrensen too, in his course of lectures at the Hague Academy of International
Law, Recueil des cours 1960, p. 38, states as follows:

“Tf the international organization is made up of representatives of States, it is
clear that the positions taken up by such representatives may, in principle,
contribute to the formation of a custom. On this hypothesis, what is involved is
acts attributable to the States, acting through their representatives, rather than
acts attributable to the international organization as such.” {Translation by the
Registry.]

304
BARCELONA TRACTION (SEP. OP. AMMOUN) 304

great principles which are destined to govern the relationships of modern
nations. The 1969 Vienna Conference took this consideration fully into
account when it adopted numerous solutions to meet the suggestions
included in individual opinions and proposals by new members of the
international community.

Thus, through an already lengthy practice of the United Nations, the
concept of jus cogens obtains a greater degree of effectiveness, by ratifying,
as an imperative norm of international law, the principles appearing in
the preamble to the Charter. From the domain of theory or legal writing,
in which some of these principles, and not the least important thereof,
had as it were remained confined, they are passing into the domain of
objective existence and practice °°. Thus it was that U Thant could say,
at the 1969 session of the Organization of African Unity, held at Addis
Ababa in the presence of 17 African Heads of State, that the United ~
Nations “had widened the concept of the right of self-determination and
independence, so as to cover the recognition of the lawfulness of the
struggle carried on by such nations for the exercise and enjoyment of that
right in practice % ”. He might have quoted in addition the principle of
equality and that of non-discrimination on racial grounds which follows
therefrom, both of which principles, like the right of self-determination,
are imperative rules of law 57.

12. The documents of the greatest probative force in international
treaty law are, in the present case, the Peace Treaties, signed by the
Allied Powers and their associates with the Central Powers and their
allies, in 1919 at Versailles, Saint-Germain, Neuilly and Trianon, in 1921
and 1922 at Vienna and Budapest, in 1923 at Lausanne; and finally the
agreements of 1922 and 1924 to which the United States were parties.

According to the provisions of these Treaties, shareholders who were
nationals of the allied countries, holding shares in companies of enemy
allegiance, had the right to reparations, without any distinction being
made between direct and indirect injury.

% See I. Brownlie, op. cit., pp. 483-486. For Mr. Brownlie, the following are
imperative rules of law: the right of self-determination, racial equality, sovereignty
of peoples over their natural resources, the Genocide Convention, the prohibition
of aggressive war, of the slave trade, piracy, and all other crimes against humanity.

36 Le Figaro, 8 September 1969 / Translation by the Registry].

Cf. I. Brownlie, op. cit., pp. 417, 484 and 485, where one reads: ‘Intervention
against a liberation movement may be unlawful, and assistance to the movement
may be lawful.”

Also R. A. Tuzmukhamedov, for whom the 1960 declaration of the United
Nations General Assembly concerning the granting of independence is a de facto
recognition of the movements for national liberation. |

37 Racial equality is an imperative rule of law, particularly since the adoption by
the United Nations General Assembly of the declaration of 20 November 1963 on
racial non-discrimination (Resolution 1904 (XVIII).

See in particular Mr. J. Spiropoulos, who upheld this point of view (Sixth Com-
mittee of the General Assembly, 7 December 1948).

305
BARCELONA TRACTION (SEP. OP. AMMOUN) 305

A quarter of a century later, the provisions of these Treaties just
quoted were adopted in the Peace Treaties which brought to an end the
war of 1939-1945, which were signed in 1947, as well as in the State
Treaty signed in 1955 with Austria.

What value as a customary law precedent may we attribute to these
provisions?

It is legitimate to consider that the inclusion of an obligatory clause
in a treaty indicates that that clause is not yet an integral part of positive
law. In particular, this is what may be deduced from the Judgment of
this Court in the Asylum case À, This reference does not of course relate
to multilateral treaties of which the particular objective, as regards the
majority of their provisions, is the codification of certain rules of inter-
national law, such as the 1958 Geneva Convention on the High Seas,
and the Vienna Conventions of 1961 on Diplomatic Relations, of 1963
on Consular Relations, and of 1969 on the Law of Treaties.

Conventions which do not contemplate the codification of existing
rules can nonetheless amount to elements of a nascent international
custom, which is what may be said with fair certainty of the Conventions
which resulted from the Hague Peace Conferences of 1897 and 1907, of
the Treaty of London on Maritime Law of 1909, of the Protocol of 1925
prohibiting the use of asphyxiating gas *°, and of the 1958 Geneva
Convention on the Continental Shelf *.

So far as the Peace Treaties more particularly are concerned, whether
these be bilateral or multilateral, they are not such as to amount ipso
facto to an element of custom. The clauses of these treaties, imposed upon
the defeated States, must be respected by virtue of the rule pacta sunt
servanda. But can the reasoning be pressed so far as to say that their
provisions reflect the consent of, or the genuine and effective acceptance
by, the defeated State, which acceptance or consent would, on this
hypothesis, give rise to the opinio juris?

It will be observed first of all that the clauses concerning war reparations
only apply against one party, for the benefit of the party which imposed
them. Of course it could not be otherwise in a treaty marking the end
of a victorious war, even one which was waged for just cause. However,
does this mean that such clauses are elements of a legal custom governing
the relationships between free and sovereign States? In other words,
can a practice amount to a customary precedent if it does not show a

 

38 £C.J. Reports 1950, pp. 276-277.

39 The 1899, 1907 and 1909 Conventions, and the 1925 Protocol, were so little
declaratory of law that during two great world wars, and other comparatively
minor wars, and despite their clear prohibitive terms, they were no obstacle to
massive bombardments of open cities; deliberate ‘‘break up” of entire populations,
attempts at genocide before the term was invented; attacks on merchant ships be-
longing to neutral countries as well as enemy countries, which were sunk with all
hands.

49 Judgment of this Court of 1969, and separate and dissenting opinions annexed
thereto.

306
BARCELONA TRACTION (SEP. OP. AMMOUN) 306

conviction, a conviction of law, in the minds of the dominant parties,
as well as in the minds of the servient parties, to the effect that they have
each of them accepted the practice as a rule of law, the application
whereof they will not thereafter be able to evade?

13. When replying in the negative to this question, one should also
observe, it is true, that other treaties, quite unconnected with war or
peace between nations, were concluded during the inter-war period,
which recognize the same rights of the shareholders independently of the
company. The object thereof was to resolve claims arising from revolu-
tions or riots, or from nationalizations, which commenced in Latin
America, and which were not long in extending to the West, to Eastern
Europe, and to the economically weak countries or developing countries:
agreements between Switzerland and socialist States, agreements between
various States and Latin American States.

The multiplicity of these treaties, upon which the applicant State
relies, is as it were a double-edged weapon. The Applicant argues there-
from in order to support its contention, and deduces, from the existence
of this treaty-practice, the appearance of a rule of international law.

However it is a question of bilateral treaties the effect of which—apart
from the rights of the contracting parties—was only, at the most, to
contribute to the eventual formation of custom.

Must it not also be stressed, from a logical point of view, that treaties
are the less to be considered as declaratory law in that the States con-
cerned have recourse thereto despite the existence of earlier treaties
containing the same provisions? This would be the case, if this point of
view is accepted, for the successive treaties concluded, despite treaty
precedents, on the occasion of revolutions, riots or nationalizations, as
well as for the Peace Treaties of the two world wars, which reproduce
similar provisions. Consequently, the concept enunciated by all these
treaties would be of no less transitory a nature than the control theory,
established in the course of the two wars. In fact, it would appear to be
related thereto, if it is observed that the provisions appearing in the
Peace Treaties apply, as do those contained in laws and regulations
setting up the control test, to nationals of so-called enemy States.

It is true that a certain body of opinion sees no objection to deducing
lasting legal effects from the control theory. But what does that theory
amount to, if not to exceptional measures born of the circumstances of
first one and then a second war, which circumstances disappeared,
reappeared, and then again disappeared: in short, measures which are
an integral part of methods of economic warfare, or simply of warfare
tout court. Is it the characteristic mark of a legal norm to be as unstable
as this, or rather to be capable. of taking up or laying down its life
according to the demands of ephemeral events? It could not even amount
to a customary-law precedent, unaccompanied as it is by the conditions
of generality, continuity, or constancy which are postulated for a con-

307
BARCELONA TRACTION (SEP. OP. AMMOUN) 307

stitutive element of custom. Thus recent agreements have specified that it
is only by virtue of the agreement itself that a company is considered to
be a non-national of the State to which it relates, because of the con-
trol exercised over it fi.

14. One last category of treaties deserves examination: this is that
of agreements generally called treaties of friendship, establishment and
commerce. ;

A certain number of these treaties, subsequent to the Second World
War, touch on the problem, but from standpoints which are different
from, and sometimes opposite to each other. Provisions may be gleaned
from these which imply the right of protection of the national State of
the shareholders. It will however not fail to be noticed that the formulae
which these treaties use relate to very diverse concepts: that of majority
interest or substantial interest of nationals, that of direct or indirect
control by the shareholders, or mixed control; whereas provisions in no
less recent treaties do not provide for either of these concepts.

No uniform tradition has therefore become established which permits
of some of these bilateral treaty commitments being adopted as customary
precedents.

In order to make an end of these treaties, I would observe that diplo-
matic protection of the shareholders was apparently included in some
of them because of special political circumstances. The Treaty of 1955
between France and Switzerland is, according to Mr. Vignes, to be
explained by the fact that Tunisia had not yet obtained political in-
dependence, and enjoyed merely a régime of autonomy. Furthermore, the
1936 Treaty between France and Germany had as its object the settlement
of the thorny problem of the Saar. Finally, the 1946 Treaty between
the United States and the Philippines was not unrelated to certain
questions raised by the transitional period following the independence of
the latter country.

15. From the foregoing it appears that the number of States which
have been parties to one or the other of the treaties which have been
in question, the provisions of which can be taken into account, so far
as consistent with each other, is not such as to attain the degree of
generality which is constitutive of custom as provided for in Article 38,
paragraph | (b), of the Court’s Statute. It must also be stressed that
many States are in open opposition to obligations resulting from imposed,
or unequal treaties #7, or treaties concluded without their participation,

*! Inter alia, the Agreement signed by Mauritania and the Société des mines de
Mauritanie, Article 50 of which provides: ‘‘The Company is considered, by agree-
ment, to be a non-national of the Muslim Republic of Mauritania, because of the
control exercised over it by foreign interests.” / Translation by the Registry.)

#2 As to unequal treaties to which the Asian and African States are opposed, see
the Asian-African Legal Consultative Committee, Eighth Session, Brief of Doc-
uments, Vol. IV, pp. 471-472, as well as the proposal, mentioned therein, of Burma,
Czechoslovakia, India, Lebanon, Ghana, Madagascar, United Arab Republic,

308
BARCELONA TRACTION (SEP. OP. AMMOUN) 308

before they were admitted into the international community #. In
particular they are hostile to the extension of diplomatic protection other
than by way of agreement, and within the relationship of the contracting
States alone. And it is sufficiently well known for it to be unnecessary to
dwell on the point, what the consequences are, for the growth of a
custom, of opposition which is not thought to need to be so massive.

16. What in fact were many of these norms, and what complaints did
they give rise to, and do still give rise to, so that one-half of the States
of the world dispute essential stipulations thereof, including the scope
of diplomatic protection?

It has become apparent that quite a number of States challenge the
legitimacy of certain trends of this protection, sometimes going so far as
to dispute the principle thereof **. This observation is of undeniable im-
portance in connection with the development of custom in this matter.
Consequently the advantage once again becomes apparent, in view of the
circumstances of the case, of re-examining in some detail the reasons for
this opposition, which cannot be dissociated from the problem of
elaboration of custom in general, and its application to the present case in
particular.

Among the treaties which have been in question *, it is necessary to go
back to those which organized international society in the eighteenth
and nineteenth centuries, and at the beginning of the twentieth century.
It is well known that-they were concluded at the instigation of certain
great Powers which were considered by the law of the time to be suffi-
ciently representative of the community of nations, or of its collective
interests. Moreover, the same was the case in customary law: certain
customs of wide scope became incorporated into positive law when in fact
they were the work of five or six Powers. This was certainly an exercise
open to criticism, and even to serious criticism. In addition, of the norms
which had thus become established, and which survived the recent
fundamental transformations of international society marked by the
League of Nations Pact and the Charter of the United Nations, taking
into account the liberal interpretation continually given to the latter
instrument, some, as we have seen, are disputed by the States which did
not take part in their elaboration, and which consider them to be contrary
to their vital interests.

17. It will be recalled that the great European States of nationalist
tendencies withdrew their support for the universalist theory of the first

Nigeria, Syria and Yugoslavia, to the effect that such treaties should be considered
as without validity.

43 The socialist view has been set out by Mr. G. I. Tunkin, who considers that
one must avoid imposing on the socialist States and the new States certain norms
which these States have never accepted and which are unacceptable to them (op. cit.,
p. 88).

+4 Supra, Section 5.

#5 Supra, Section 12.

309
BARCELONA TRACTION (SEP. OP. AMMOUN) 309

internationalists, such as Vittoria and Suarez—that is, if they had ever
recognized it. Thus, Mably was able to enlarge on the notion of a Eu-
ropean public law, from the benefits of which other nations—free or
independent—had been excluded since the sixteenth century. A closed
community, as Sereni most conscientiously put it. The Treaty of Paris,
signed at the conclusion of the 1856 Conference, stated for the first time
in the history of international relations that one such nation, the Sublime
Porte, was ‘‘admitted to participate in the advantages of the Public Law
... of Europe”. This term was, however, to be displaced in subsequent
treaties entered into by Western countries, in 1885, in 1904, in 1921 and
in the Statute of the Permanent Court of International Justice by another
no less discriminatory term, that of ‘‘civilized nations”. The Statute of
the International Court of Justice has adopted this last form of words,
although the Charter of the United Nations abandoned it in favour of
the sovereign equality of all the nations of the international community .
And N. Politis, who wrote just after the First World War that “the law...
must, if it is to retain its value, be a faithful reflection of life, change with
it, model itself unceasingly upon it ...”, still limited the area of appli-
cation of this realistic conception of the relationship between life and the
law to Europe and to Europe’s interests, just as he restricted thereto the
horizons of his penetrating study of international morality *’. Politis was
nevertheless inspired throughout his book by the Roman-Phoenician
jurisconsult Ulpian, rightly regarding him as the founder of international
law on account of his remarkable contribution to the development of
jus gentium *, one of the ancient fields of development of this law.

18. Moreover, in the imposing mass of legal norms which make up the
modern structure of international law, a number of rules have crept in
which owe their origins to duress or illegality; in particular those rules—
often enshrined in solemn treaties—justifying racial discrimination,
slavery, and, until the middle of the twentieth century, conquest, annex-
ation and colonization in all its forms: colonies of exploitation or of
settlement, suzerainty, protectorates, mandates or trusteeships *°, the
two latter forms disguising, by means of a verbal fiction, a colonialist
practice and doctrine, the unlawfulness of which has been stigmatized at
the United Nations and condemned by that body. This attitude on the

46 Until just before the San Francisco Conference in 1945, the Atlantic Charter of
1942 was regarded by most of its interpreters as intended for the use of Western
countries.

47 The Harvard Law School understood the need to delete the word ‘‘civilized”
from its revised draft concerning State responsibility. Sir Gerald Fitzmaurice
approved the deletion of this word, opting, however, for a different form of words
from that of the Harvard Draft (Yearbook of the International Law Commission 1960,
I, p. 270, para. 56). See in addition the writer’s separate opinion in 1.C.J. Reports
1969, para. 33.

48 A third of Justinian’s Digest is borrowed from the writings of Ulpian (Ency-
clopaedia Britannica, s.v. ‘‘Ul|pian’’).

49 Dissenting opinion of Judge V. M. Koretsky in the South West Africa cases,
IC.J. Reports 1966, pp. 239 ff.

310
BARCELONA TRACTION (SEP. OP. AMMOUN) 310

part of the World Organization has been reflected, at the judicial level,
in the proceedings on the Advisory Opinions of 1950, 1955 and 1956,
requests for which were made to the International Court of Justice with
regard to supervision of the implementation of the Mandate for Namibia.

19. It thus becomes easier to understand the fears of a broad range of
new States in three continents, who dispute the legitimacy of certain rules
of international law, not only because they were adopted without them,
but also because they do not seem to them to correspond to their legiti-
mate interests, to their essential needs on emerging from the colonialist
epoch, nor, finally, to that ideal of justice and equity to which the inter-
national community, to which they have at long last been admitted,
aspires. What the Third World wishes to substitute for certain legal
norms now in force are other norms profoundly imbued with the sense of
natural justice, morality and humane ideals ©. It is, in short, a matter of a
change of course towards natural law as at present understood, which is
nothing other than the natural sense of justice >; a change of course
towards a high ideal which sometimes is not clearly to be discerned in
positive law, peculiarly preoccupied as it is with stability: the stability of
treaties and the stability of vested rights. Thus, for example the notion of
effectiveness—the usefulness of which in certain matters is not denied—
gives a too unqualified support to the preservation of a status quo ante
the unlawful origins of which are admitted when it is said: “time some-
times effaces illegality, so that only effectiveness remains” **. And this is
relevant to the application of this notion to colonial acquisition, where
we see the principle of sovereignty give way to the presumption of the so-
called right of the first occupant ; so too with those treaties already

50 See the writer’s separate opinion previously referred to, section 33, bottom of
p. 134 and top of p. 135; section 35, bottom of p. 136; section 36, p. 137.

Was not Voltaire giving a definition of natural law when he said: ‘“‘Morality is i
nature”? :

51 Sisnett, Chief Justice of British Honduras and arbitrator in the Shufeldt case,
took the view that international law should be bound by nothing but natural justice.

See too the separate opinion of Judge Carneiro in the Minquiers and Ecrehos case,
C.J. Reports 1953, p. 109.

52 The time factor, which has the attribute in private law of consolidating existing
situations under certain conditions which generally do not exclude good faith,
cannot purely and simply be transposed into international law. It ought not to
prevail over manifest rights, whether those of indigenous peoples to their own
territories, or those of the community of mankind to res communis or res nullius,
such as the high seas, the sea-bed, the polar regions or outer space.

53 See the dissenting opinion of Judge H. Klaestad appended to the 1960 Judgment
of this Court on the Right of Passage over Indian Territory case, a judgment still
influenced by the static view of law. India, basing itself on the 1960 Declaration on
the Granting of Independence to Colonial Countries and Peoples, maintained before
the Security Council that in terms of that Declaration Portugal had lost all claim to
sovereignty over Goa and, consequently, all right to protest against the reoccu-
pation of that territory, which constituted an act of liberation, the Security Council
preserving a Significant silence.

311
BARCELONA TRACTION (SEP. OP. AMMOUN) 311

described in Roman law as leonine, imposed rather than concluded in a
past era and capable of leaving much room for the implementation of the
rebus sic stantibus clause. In short, these countries wish to take the
heritage of the past only with beneficium inventarii: which lends signifi-
cance to Westlake’s observation: “The geography of international law has
changed considerably.” Nevertheless, although the old law has been
pruned of many sequelae of a past of inequality and domination, in
particular by the adoption of the principles of the San Francisco Charter
and of those of Bogota and Addis Ababa, those same principles are not
yet imposed without restriction or reservation, nor have any developed
all their potentialities. While tribute should be paid to the promoters of
declarations concerning great humane principles of a universal nature,
from the Wilson Declaration in 1917 with its memorable Point 4, the
Atlantic Charter of 1942 and the report of the Dumbarton Oaks Con-
ference in 1944, up to the United Nations Charter, it must be admitted that
enthusiasm for the principles proclaimed was not of long duration.
There is a gap, which must be filled, between theory and practice. Thus,
among these principles there is the right of self-determination—demanded
for centuries by the nations which successively acquired their indepen-
dence in the two Americas, beginning with the 13 Confederate States in
North America, and in Central and Eastern Europe; many times pro-
claimed since the First World War; enshriried finally in the Charter of
the United Nations **, added to and clarified by the General Assembly’s
resolution of 16 December 1952 on the right of self-determination and the
historic Declaration by the Assembly on 14 December 1960 on the
Granting of Independence to Colonial Countries and Peoples, the
consequences of which have not yet fully unfolded. The international law-
making nature of these declarations and resolutions cannot be denied,
having regard to the fact that they reflect well-nigh universal public
feeling *°. They were, moreover, preceded by the similarly worded Pact of
Bogota adopted by the American States in 1948 and the resolutions of the
1955 Bandung Conference, just as they were followed by the Addis
Ababa Charter of African Unity of 1963 °° and the resolutions of the
Belgrade Conference in 1961 and the Cairo Conference in 1964 of Non-
Aligned Countries, the latter comprising the majority of the Members of
the United Nations, and, finally, by the declaration of 21 December 1965
by the General Assembly on the inadmissibility of intervention in the
domestic affairs of States and the protection of their independence and
sovereignty. Notwithstanding this uninterrupted sequence of precedents

$* Article 1 read with Articles 55 and 56.

53 See Section 11 above.

36 It should be noted that the Addis Ababa Charter accepted the ‘‘purposes”
of the preamble to the San Francisco Charter as ‘‘principles” or rules of imperative
law, leaving no further room for doubt that they definitely constitute jus cogens.

312
BARCELONA TRACTION (SEP. OP. AMMOUN) 312

in the life of nations, Western writers, with some few exceptions *’,
persist in refusing to concede to this right—though referred to as a
“droit” in the French text of the Charter, and in the resolutions and
declarations of the General Assembly—the attributes of an imperative
juridical norm. The partisans of this doctrine seem to look back nos-
talgically to the era when it was still possible with impunity, and without
infringing “European public law”, to deny the right of self-determination
to peoples seeking to free themselves from the yoke of the States which
had subjected and colonized them. Against the defenders of the last
bastions of traditional law, there thus stand arrayed, once again, with
the support of a Western minority, the serried ranks of the jurists,
thinkers and men of action of the Latin American and Afro-Asian
countries, as well as of the socialist countries. For all of them self-
determination is now definitely part of positive international law. As is
known, furthermore, a majority of States, through their representatives
at the 1969 Vienna Conference on the Law of Treaties, pronounced in
favour of a solution to the problem of jus cogens capable of giving
definitive sanction to the principles of the Charter, regarded by them as
imperative juridical norms **. It thus seemed appropriate that those
principles—not excepting those deriving originally from the spirit of
the American or French Revolutions—the religious inspiration of which
is not unknown, should be solemnly reaffirmed. They were so in the very
heart of Africa by the head of the Catholic church. Addressing himself to
the peoples of Africa and, beyond them, to the entire world, His Holiness
Paul VI, resuming a tradition, on 2 August 1969, in Kampala, before five
Heads of State, denounced racial discrimination, reaffirming the equality

57 The whole problem was, however, already solved in an affirmative sense in
1950 by one of the precursors of the new concept, who wrote: “It is already the
law, at least for Members of the United Nations, that respect for human dignity and
fundamental human right is obligatory.” (P. C. Jessup, A Modern Law of Nations,
1950, p. 91.)

Writing a few years later, Prof. G. I. Tunkin noted that: “The representatives of
the colonial powers, despite lip-service to this principle, have done their utmost to
pare it away to vanishing point, to water it down and to reduce its emancipating
tendency to nothing. Sometimes they even deny its existence in international law.”
(Op. cit., p. 45 [Translation by the Registry].)

58 Such had been the opinion expressed in the report concerning State responsi-
bility submitted to the International Law Commission (Yearbook of the International
Law Commission 1957, Vol. II, pp. 113-114, paras. 2 to 7).

Furthermore, a joint proposal by Burma, Cameroon, Ghana, India, the Lebanon,
Madagascar, Syria, the United Arab Republic and Yugoslavia provided that
“Any treaty which is in conflict with the Charter of the United Nations shall be
invalid, and no State shall invoke or benefit from such treaties” (Doc. UN A/AC.
125/L.35, para. 2). Article 64 of the 1969 Convention on the Law of Treaties en-
dorsed the principle of this proposal by providing: “If a new peremptory norm of
general international law emerges, any existing treaty which is in conflict with that
norm becomes void and terminates.”

313
BARCELONA TRACTION (SEP. OP. AMMOUN) 313

of peoples and the rights of each of them to a free and decent life °°.

20. To conclude this necessary digression, it should be recalled that the
progress achieved in the effective application of the principles of the
Charter is to a large extent due to the contribution of the representatives
at the United Nations of the countries of the Third World, which have
espoused a reasonable interpretation of Article 2, paragraph 7, of the
Charter, concerning the reserved domain ©. |

Itis well known that the wording of that paragraph, despite the oppo-
sition of Belgium, departed from the strictness of Article 15, paragraph 8,
of the Covenant of the League of Nations, and that it was given its
present form on the insistence of the United States, no doubt in order to
take account of that evolution in the law that was already perceptible to
those attending the San Francisco conference. A consensus was then
reached that it was for the organs of the United Nations themselves to
interpret the provisions of the Charter they applied. And the application
of this new text was subsequently to be adapted to the growing inter-
nationalization of the life of the peoples of the world, involving a corres-
ponding constant loss of ground by the concept of absolute sovereignty Si.

It is remarkable to note that the Permanent Court of International
Justice was so well aware of this that it stated in its Advisory Opinion in
1923 with regard to The Nationality Decrees Issued in Tunis and Morocco:

“The question whether a certain matter is or is not solely within the
jurisdiction of a State is an essentially relative question ; it depends
upon the development of international relations.” (P.C.I.J., Series B,
No. 4, p. 24.)

But the same Court nevertheless continued faithful to a certain
positivism which culminated in the Judgment in 1927 in the Lotus case
and constantly influenced its subsequent Judgments. It stated in its
Judgment in 1932 in the case of The Free Zones of Upper Savoy and the
District of Gex that “in case of doubt a limitation of sovereignty must be
construed restrictively 527”.

59 Le Monde, 3 August 1969.

60 Cf. M.S. Rajan, United Nations and Domestic Jurisdiction, pp. 521-524.

61 See, among, other separate opinions of Judge A. Alvarez, all of which were
orientated towards what he regarded as the inevitable future, his dissenting opinion
appended to the Advisory Opinion on the Competence of the General Assembly
delivered in 1950 by the International Court of Justice, in which he said:

“The psychology of peoples has undergone a great change; a new universal
international conscience is emerging, which calls for reforms in the life of
peoples. This circumstance, in conjunction with the crisis which classic inter-
national law has been traversing for some time past, has opened the way to a
new international law.” (LCJ. Reports 1950, p. 12.)

62 P.C.I.J. Series A/B, No. 46, p. 167.

In his dissenting opinion in the Anglo-Iranian Oil Co. case, Judge Read, on the

314
BARCELONA TRACTION (SEP. OP. AMMOUN) 314

It is in this field in particular that the organs of the United Nations,
strengthened by the presence of the new countries yearning for a new
law, outstripping judicial bodies apparently still attached to tradition,
have blazed a trail towards renovation. The General Assembly and the
Security Council, when dealing with questions of concern to the inter-
national community or touching upon the great principles of the Charter,
have, after long debates, session after session, finally overridden the
objection based on Article 2, paragraph 7, thanks to a reasonable and
extensive interpretation—express or tacit—of its words ©. The road was
long and arduous between 1946, when Egypt was unsuccessful in obtain-
ing a decision, against the occupying Power, of the Security Council, and
the 1960 Declaration on the Granting of Independence to Colonial
Countries and Peoples—a declaration upon which the peoples struggling
for their liberation have, not without success, since relied, and which the
Security Council decided to confirm by its resolution of 20 November
1965 endorsing Southern Rhodesia’s right to independence and its right
to decide its own future.

*
* *

It has been necessary to mention this long series of facts in order to
elucidate a new aspect of the evolution of international law in general and
of its two great sources in particular. That which has been admitted in
respect of treaties since the condemnation of the theory of representativity
and the increased efficacity of the principles of the Charter—thanks to
the ever less strict interpretation of Article 2, paragraph 7—-, must
probably be admitted in respect of international custom and its appli-
cation in the present case.

other hand, adopted an approach that took into account the already perceptible
evolution in the concept of sovereignty. He wrote: ~
“The making of a declaration is an-exercise of State sovereignty, and not, in
any sense, a limitation. It should therefore be construed in such a manner as to
give effect to the intention of the State, as indicated by the words used; and not
by a restrictive interpretation, designed to frustrate the invention of the State in
exercising this sovereign power.” (1.C.J. Reports 1952, p. 143.)

53 This was the case with respect to the demand of Tunisia and Morocco for
independence from 1951, that of Cyprus and of West Irian from 1954, of Algeria
from 1955, of Angola from 1960, of Rhodesia from 1961, and, finally, in 1963, of all
the countries occupied by Portugal. The same is the case with respect to the human
rights of persons of Indian origin in South Africa since 1946, and with respect to
apartheid since 1948.

It will be noticed, however, that those Powers which firmly opposed United
Nations intervention in the foregoing cases rejected the objection based on Article 2,
para. 7, in respect of interventions in Spain in 1946, in the case of Greece v. Albania,
Bulgaria and Yugoslavia in 1948, in Czechoslovakia in 1948 and in Hungary in 1956.
In this connection, Mr. B. Rajan has stressed the fact that political considerations
and the effects of the cold war exercised an undesirable influence in these cases
(United Nations and Domestic Jurisdiction, pp. 177-178).

315
BARCELONA TRACTION (SEP. OP. AMMOUN) 315

It is by taking into consideration the foregoing and the conclusions that
emerge therefrom that it will be seen to what extent the custom of
diplomatic protection is capable of receiving a sufficient number of
adherences to cover new hypotheses such as that which is now submitted
for the consideration of this Court.

21. After this indispensable excursion in to the argument raised by
the new aspects of the development of custom, and turning now to
international case-law, it will be seen that it provides but few precedents
which support the right of diplomatic protection in the case of share-
holders who complain of indirect injury.

International case-law is itself only an auxiliary source of law and
does not take the place of the principal sources, which are treaties and
custom. But, considered as an element of the latter, it seems that it does
not in the instant case fulfil the conditions necessary for it to be regarded
as a precedent establishing a custom.

In point of fact, those precedents which relate more or less directly to
the question under consideration have so far, it is hardly necessary to
reiterate, only been the work of arbitral tribunals. Judicial tribunals
have not been called upon to pronounce upon this matter until the present
case. Furthermore, arbitral tribunals, because of the cases submitted to
them, have up to the present considered only cases where action was
brought in favour of the members or shareholders of a company to
which its own national state had caused the damage. Decided cases thus
do not, any more than does treaty practice, assist the argument that
diplomatic protection extends to shareholders indirectly injured by a
State other than the national State of the company.

22. So far as concerns the practice of States, it cannot be denied that
numerous positions have been adopted which denote an intention to
include within the framework of diplomatic protection the claims of
shareholders in a company of a third nationality.

To what extent can the positions thus adopted contribute to the for-
mation of a custom?

In the first place, it is plain that such attitudes can only be counted as
precedents creating international custom if those who adopt them do not
depart therefrom after having relied thereon. Now, in the analysis of
such precedents, more than one State can be found against which there
can be levelled the criticism that it has adopted attitudes which are self-
contradictory, and thus deprived of any legal effect. The constancy of
French practice and, since the turn of the century, of that of the United
States, does not suffice to establish a custom supposed to be universal.
And this is still more so in that a practice only contributes to the for-
mation of a customary rule if, as has already been said, both the State
which avails itself thereof or seeks to impose it and the State which
submits to or undergoes it regard such practice as expressing a legal
obligation which neither may evade.

An expression of a State’s will which is contested by the other party

316
BARCELONA TRACTION (SEP. OP. AMMOUN) 316

remains an isolated act without effect. And how often the attitudes of
States have met with resistance from opposing parties! This happened,
merely by way of example, to France in the following cases: Société des
quais, docks et entrepôts de Constantinople *; Société Limanova; Société
du chemin de fer de Tirnovo; Compagnie royale des chemins de fer por-
tugais, Société lettone de chemins de fer; and, finally, various companies
in Mozambique. So too, the United States, in the following cases:
Kunhardt; Alsop; Ruden; Delagoa Bay Railway Company; Vacuum Oil
Company of Hungary; Romano-Americana and Tlahualilo. The United
Kingdom in the cases already referred to of the Delagoa Bay Railway
Company and Tlahualilo, and in the Mexican Eagle Co. case. Switzerland,
in the cases of the Compafiia Argentina de Electricidad and of the Com-
pañia Italo-Argentina de Electricidad. The Netherlands in the Baasch and
Romer case and in that of Mexican Eagle Co. Finally, Italy in the Cane-
varo and Cerutti cases.

It is not without interest, moreover, to remark that opposition to such
diplomatic protection came, in almost 90 per cent. of the cases, from
developing countries.

23. It remains to be seen, with regard to the development of custom,
what are the current teachings in respect of the questions which arise.

The views there expressed do not consist solely of proposals de lege
ferenda. They often constitute a statement of the rules of positive law.
They are even sometimes one of the auxiliary factors in its formation,
as, following a centuries-old practice, Article 38, paragraph 1 (d), of
the Statute of the Court confirms. One cannot but refer in this regard
to the lasting influence on the development of international law of many
of the doctrines advanced in the past by Ulpian, and, in modern times,
by Vittoria and Suarez, by Bodin, Grotius, Vatel, Calvo, Anzilotti and
Politis, to mention only some of the best-known publicists.

I hasten to add that legal teaching is not represented solely by the
writings of the publicists. Such teaching is also expressed, as we know,
in the works of legal conferences and of institutions, institutes or associa-
tions of international law. Nor must we neglect to seek such teaching—
and I would stress this—in the separate opinions of judges, to which I
have so frequently felt bound to refer. I must emphasize in the first place
that the authority of the precedents of the two international courts
derives, inter alia, from the very fact that their judgments include the
dissenting or separate opinions of their members. This is no paradox;
for, in order to assess the value of a judicial decision, it is necessary to

6+ The opposition of the Sublime Porte was so firm that the French Government
threatened to seize the Customs of Mitylene, to administer them and to retain the
net revenue until complete satisfaction had been obtained (Documents diplomatiques
frangais, Second Series, Vol. I, Nos. 349, 364, 455 and 497, and also the statement by
M. Delcassé, Minister for Foreign Affairs, in the Chamber of Deputies on 4 No-
vember 1901).

317
BARCELONA TRACTION (SEP. OP. AMMOUN) 317

be able to ascertain the extent to which it expresses the opinion of the
Court, and what objections judges no less qualified than those who
supported it were able to bring against it. Such would seem to be the
case with the judgments of the superior courts in the Anglo-American
system, where the value of dissenting opinions is not greatly outweighed
by the recognized authority of case-law. It is probably this which led
Charles’ Evans Hughes, a former judge of the Permanent Court and
subsequently Chief Justice of the United States, as Judge Jessup recalled
in his well-reasoned dissenting opinion appended to this Court’s Judg-
ment of 18 July 1966, to say:

“A dissent in a court of last resort is an appeal to the brooding
spirit of the law, to the intelligence of a future day, when a later
decision may possibly correct the error into which the dissenting
judge believes the court to have been betrayed.” (.C.J. Reports 1966,
p. 323.)

And do not the opinions of the judges of the two International Courts
derive increased authority from the fact that those judges were elected,
according to Article 9 of the Statute of both Courts, so as to assure ‘‘in
the body as a whole the representation of the main forms of civilization
and of the principal legal systems of the world”?

This authority is nothing other than that of particularly well-qualified
jurists and takes its place in the general context of legal teaching. Thus,
Mr. St. Korowicz, in a study of the opinion of the seven dissenting
judges in the Customs Régime between Germany and Austria case, places
it under the head of “the teachings of publicists”, which are regarded in
Article 38, paragraph 1 (d), of the Statute of the Court as “subsidiary
means for the determination of rules of law”.

And, it is hardly necessary to add, what authority as teaching must
be enjoyed by the concordant opinions of the dissenting judges when the
judgment has been delivered by an equally divided number of votes,
thanks to the President’s casting vote—in other words, with all the respect
due to it, by a “technical or statutory” majority, as Judge Padilla Nervo
emphasized in his dissenting opinion appended to the aforementioned
Judgment of 18 July 1966.

To come back to the question under discussion concerning the present
position of legal teachings regarding the formation of custom in connec-
tion with the points raised in the present case, it goes without saying
that the teachings invoked must represent, if not a fairly general consensus,
at least a predominant current of opinion. Now, in the case of the
diplomatic protection of shareholders injured by a third State, teachings
are strongly divided, as are also, as to its legal basis, those writers who.
admit such protection, as has been observed ©.

24. I would add, solely for the purposes of discussion, that if it were

65 See section 10 above.

318
BARCELONA TRACTION (SEP. OP. AMMOUN) 318

possible to follow the opinion which sees in the diplomatic protection
of shareholders a departure from and a tempering of the rule of respect
for the juristic personality of a company, it would still be necessary to
enquire whether that exception to the rule could be extended by analogy
to the case with which we are concerned.

It is a well-known fact that where the company is of the nationality of
the respondent State, corporate action can only be brought against that
State in its domestic courts, international action on the claim of the
company itself against the State of which it possesses the nationality
being ruled out. There can be no assimilation, in the absence of specific
provision to that effect, to the law of the European Community. It is
consequently the legal impossibility of bringing an international action
against the State of the company’s nationality that is said to have opened
the way to suppletory action by the shareholders indirectly injured, and
to have made its exercise lawful.

These circumstances are not present in the case of injury caused by
a State of a third nationality. For since the exercise of diplomatic
protection is a matter of unfettered competence, the absence of action
by the national State of the company is not the consequence of a legal
obstacle and may be only temporary. That State, e.g., Canada, enjoys
in this connection a discretionary power. There is consequently no ground
for enquiring why it refrained from seising the Court concurrently with
Belgium, not whether its abstention is final. Whatever its attitude may
have been or may possibly be, this does not affect the question whether
or not the national State of the shareholders enjoys the right to take up
their claim on account of harm which the company itself is alleged to have
suffered. This question is a purely legal one, on which the possible
wishes of the company’s national State would not have any effect.

One should furthermore consider, from a practical point of view, the
consequences that the subsequent exercise by the national State of the
company of its manifest right as the latter’s protecting State would
involve. If it decided to seise an international tribunal after the
national State of the shareholders had done so, it is not likely that it
could in its turn obtain compensation for the injury caused to the com-
pany, the compensation that would be due to it having already been
awarded to the other State. Not only would the analogy not be logically
justified, having regard to the essential difference between the two
hypotheses, but its consequences would in addition run counter to the
proper administration of justice.

25. The exception which authorizes action by the national State of
the shareholders might, however, be extended to cases where the company
has ceased to exist. The impossibility of action on its behalf by its
national State is again present, though for a different reason, as it is
in the case where it has the nationality of the State to which the damage
is attributed. There would furthermore be no risk of a conflict between
the compensation that could be claimed, in respect of the same complaint,

319
BARCELONA TRACTION (SEP. OP. AMMOUN) 319

by the national State of the company and by that of the shareholders.
The shareholder’s claim would then be justified by a right of his own
since, after payment of the shareholders and other creditors, the residue
of the company’s assets goes directly to the shareholders.

These circumstances would not, however, apply in the present case.
À bankruptcy adjudication, like an order for judicial administration or
for a receivership, has not the immediate effect of putting an end to
the life of the company, at any rate in most legal systems, including
those of the two Parties to the case, Spain and Belgium. A bankruptcy
judgment, whilst involving immediate effects with respect to the dis-
possession of the bankrupt and the administration of the company, the
collation of debts owing to and owed by the company, and the fact that
such debts become immediately payable, may nevertheless finally result
in a composition, under the terms of which the company, which has not
ceased to exist, resumes the course of its normal life.

Since Barcelona Traction’s bankruptcy had no legal effects other than
those just mentioned, it consequently does not authorize an action ut
singuli by that company’s shareholders.

26. The Applicant nevertheless maintains that Barcelona Traction
ceased to exist in consequence of certain measures taken by the Spanish
judicial authorities, which it describes as denials of justice, usurpation
of jurisdiction, abuse of right or misuse of power. The company is said
to be “practically defunct’, to use the words employed in the arbitral
award in the Delagoa Bay Railway Company case and subsequently
adopted in the E/ Triunfo case. It is thus no longer a question of the legal
effects of the bankruptcy adjudication, but of an event pertaining to the
merits, which can be considered at this stage of the proceedings in
consequence of the joinder to the merits of the preliminary objection
relating to jus standi.

It is first of all necessary to exclude these two precedents from the
discussion; for in both the Delagoa Bay Railway Company case and in
the El Triunfo case it was held that the company had ceased to exist
in consequence of the cancellation of the concession which constituted
its object. This is not so in the case of Barcelona Traction, the activities
of which have not ceased.

But if that company has not ceased to exist for lack of an object, can
it reasonably be alleged that the measures referred to have in fact resulted
in its disappearance? It does not seem so.

Those measures are said to be the following, in particular:

The declaration of the bankruptcy of a foreign company having no
real domicile in Spain, and the dismissal of proceedings to oppose the
judgment declaring the bankruptcy notwithstanding the fact that the
time-limit therefore had not yet expired; the extension of the effects
of the bankruptcy of the holding company to the subsidiary companies,
in disregard of their separate legal personalities, on the pretext of their
unipersonal nature; the attachment of the shares of the subsidiary

320
BARCELONA TRACTION (SEP. OP. AMMOUN) 320

company Ebro and the extension of that attachment to shares that were
in a foreign country, in violation of the sovereignty of that country and
without regard for the rights of the company holding the above-mentioned
shares as security; the powers conferred by the Reus judge on the
bankruptcy authorities for the purpose of dismissing the directors of
the subsidiary companies and appointing new ones: all these measures,
according to the Applicant, constituting a prelude to the realization of
the objective in view, which is alleged to have been the transfer at a
derisory price to a Spanish group, Fuerzas Eléctricas de Catalufia, of

. the shares belonging to Barcelona Traction’s shareholders. This transfer
is alleged to have been effected by the trustees in bankruptcy, who,
constituting themselves a general meeting of Ebro, are alleged to have
decided:

(a) that the share register kept at Toronto should thenceforward be
kept and retained at Ebro’s new corporate domicile, transferred from
Toronto to Barcelona;

(b) that the said company would recognize as shareholders only those
mentioned in the said share register created in June 1951:

(c) the creation of new shares in substitution for the former ones and
their entry in the register kept at Barcelona;

(d) the transfer by judicial decision of the new shares to the Spanish
group represented by Fuerzas Eléctricas de Cataluña.

If such were the measures of which the applicant State complains,
effected for the purposes of the said transfer, can it be alleged that they
involved the extinction of the Barcelona Traction company?

The forced transfer of shares, like a voluntary or amicable transfer,
is by no means something calculated to affect the company’s existence.
The shares of a limited company, such as Barcelona Traction, whether
such shares be bearer or registered shares, are specifically designed by
law to be transferable during the company’s life. A transfer of the titres
which is void or illegal may, as appropriate, give rise to judicial pro-
ceedings to establish that the transfer was void or to have it set aside,
but it cannot have any effect on the existence of the company the shares
of which have passed into other hands.

Thus, Barcelona Traction was so far from being “‘practically defunct”
that it was able, without losing its juristic personality in consequence
of the bankruptcy adjudication, or of the other measures taken against
it, to seek and to obtain the diplomatic protection of Canada, of the
United States, of the United Kingdom and of Belgium, as well as the
judicial protection of the last-named country on the basis of its first
Application, that of 1958.

27. In short, since the right claimed by the national State of the
shareholder, that of taking up his claim against a third country, does not
constitute an exception to a legal rule, the extension of which to a new
case is asked for, but such right can derive from the possible existence of

321
BARCELONA TRACTION (SEP. OP. AMMOUN) 321

an international custom, it is to be concluded that the elements which
constitute the latter, to be drawn in various degrees from treaty or State
practice, from international decisions or from legal literature, are not of
such a nature as to lend support to this new case.

28. While it appears that diplomatic protection depends not on a
general principle of law recognized by nations but on international
customary law, it would nevertheless be permissible, in considering the
possibility of extending this protection to the shareholders of a company,
to have recourse to the analogy which the problem might present in the
framework of the relationships for which municipal law and international
law make provision. In doing so it would not be a matter of abstracting
from municipal legal systems a general principle of law, but of seeking,
in accordance with the rules of legal logic, to ascertain the consequences
of those relationships on the formation of custom in its various elements.

29. It should be noted at this stage of the discussion that the appli-
cability of categories of municipal law to international law raises the
important question of determining whether a State is only obliged to
grant aliens those tights which it guarantees to its own nationals or
whether it must ensure for them a minimum treatment in accordance
with an “international standard of justice”, which may, in certain cases
or in certain countries, be more advantageous than that enjoyed by
nationals themselves 66.

It is well known that in Latin American public international law,
equality of treatment is linked with the Latin American jurists’ conception
of the responsibility of States and diplomatic protection. Those jurists,
who regard it as one of the pillars of their concept of international law,
argued in favour of it at the 1930 Hague Conference, basing it upon
equality between States and the need for their countries to protect
themselves against the interference of powers which were strong politi-
cally, militarily and economicaily. Seventeen jurists of various nationalities
supported this doctrine. But the upholders of traditional law, who
formed the majority at the Conference, carried the day, and the failure
of the Latin American States only reinforces their attachment to their
own doctrine. Thus, at the 9th session of the International Law Com-
mission, Mr. Padilla Nervo came forward as its authorized spokesman,
and concluded that “[the] international rules [on the point] were based
almost entirely on the unequal relations between great Powers and small
States” 56,

66 As we know, there are those who also envisage the possibility of granting most-
favoured-nation treatment, or merely fair compensation, or equitable or reasonable
treatment, or, finally, of adopting a compromise solution based on the enjoyment of
individual rights and guarantees identical with those enjoyed by nationals and
which must not ‘‘be less than the ‘fundamental human rights’ recognized and defined
in contemporary instruments”. (Yearbook of the International Law Commission,
1957, II, p. 113.)

66% Yearbook of the International Law Commission, 1957, I, p. 155.

322
BARCELONA TRACTION (SEP. OP. AMMOUN) 322

This was also the conception of the African and Asian countries. The
Chinese delegate to the 1930 Hague Conference was one of the leading
spokesmen therefor, following the jurists of Latin America. And at the
same session of the International Law Commission mentioned above,
Mr. Matine-Daftary, of Iran, supported “the ... Latin American theory
of the equality of nationals and aliens” 5°. Finally, the representatives
of the States of Africa and Asia who were called upon to participate in
the legal conferences supported.the same conception.

*
* *

The question is no doubt a fairly complex one. In principle, if a State
is bound only to establish equality between its nationals and aliens its
municipal law must be considered and its benefits extended to aliens.
But it should be noticed right away that the rights to be granted them
on the basis of equality are substantive rights. The solution would be
quite different with respect to jurisdictional rights, according to which
every State is bound to secure domestic judicial remedies to foreigners
by adequate laws and an adequate judicial structure in conformity
with international standards, failing which international proceedings
would be possible.

Now this is indeed the solution that prevails in respect of substantive
rights, particularly from the view-point of new or economically handi-
capped States. It rests upon the principle of the equality of nations pro-
claimed in the Charter of the United Nations and upon the resolution
adopted by the General Assembly on 21 December 1952 concerning
the right of peoples freely to exploit their natural wealth and resources f?.

30. Mention of this solution leads one to wonder whether it is not
established, in the legal systems of the generality of nations, that a share-
holder—in addition to his own right of action for reparation for a direct
injury suffered ut singuli which damages his legally protected interests—
possesses a right of action which he can exercise in ali circumstances,
concurrently with the organs of the company, in consequence of an
injury suffered by the latter that affects him only indirectly or in mediate
fashion.

Ought not international law, following the same reasoning as that just
invoked in the preceding section, to align itself on this point with the
generality of systems of municipal law, from which, in addition to the
legal institutions of the commercial-law system, there derive the concept
of juristic personality and the limits assigned thereto? It is true that those

66> Jhid., p. 160.

67 See S. Prakash Sinha, op. cit., pp. 94-96, and the speeches in the International
Law Commission by the representatives of India, Iran, the United Arab Republic,
Syria and Thailand referred to by him.

See too Article 12 of the draft principles concerning the treatment of aliens drawn
up by the Asian-African Legal Consultative Committee, quoted by Doctor Mustafa
Kami! Yasseen, in Annuaire francais de droit international, 1964, p. 665.

323
BARCELONA TRACTION (SEP. OP. AMMOUN) 323

systems sometimes differ from one country to another. What would
however be both necessary and sufficient would be to prove the existence
of a common fund, as between these systems, of such essential rights,
not excluding those on which Belgium in particular can rely, namely:

(a) the right to address claims and applications to the authorities on
behalf of the company;

(b) the right to seek judicial or administrative remedies in substitution
for and in place of the company, or to defend proceedings brought
against it;

(c) the right to claim compensation on the grounds of a denial of justice
or an abuse of right suffered by the company.

Do these different rights appear among those constituting the common
fund of the generality of municipal legal systems? Or, on the contrary,
do they go beyond the rights generally assigned to the shareholder by
those legal systems—and, in particular, the legal systems of Canada, of
Belgium and of Spain—these being:

(a) the right to vote at general meetings, either in respect of decisions
affecting the company, or for the appointment of directors and the
control of their conduct of the company’s affairs and, in appropriate
cases, in order to bring action against those same directors in con-
sequence of alleged wrongful conduct by them in the exercise of
their powers;

(b) the right to dispose of the shares owned by them;

(c) the right to dividends and to a proportionate share in the assets in
the event of the company’s liquidation;

{d} that of benefiting from any offers of shares, and of receiving dupli-
cates in the event of loss of their share certificates ©,

I am inclined to answer in the negative. Subject to one reservation,
however, which is that the company should not have been dissolved.
This reservation has already been dealt with ©, and it does not apply in the
case of Barcelona Traction.

A further conclusion emerges from this discussion, which can be ex-
pressed in interrogative form as follows: since the shareholder does not
have, according to local legislation, any possibility of taking action before
the courts in order to put forward rights which are peculiar to the com-
pany, the objection of non-exhaustion of local remedies cannot be set up
against him. If he were nevertheless permitted to exercise such rights
before an international tribunal, would he not have been granted æ greater
right than the company itself?

68 The decision of the Arbitral Commission in 1965 in the Brincard case referred
to most, if not all, of these rights. The new Lebanese Commercial Code, Article 105,
gives a more complete list, including in particular the right to transfer the share.

69 Section 25 above.

324
BARCELONA TRACTION (SEP. OP. AMMOUN) 324

31. The Applicant nevertheless maintains that the specific legal nature
of rights and interests of the private parties who have suffered injury is of
no importance from the point of view of the right of protection by their
national State.

There is no doubt that in international proceedings the applicant State
is ‘asserting its own right”. It is not intervening in favorem tertii. But is it
any less true that that right is “to ensure, in the person of its subjects,
respect for the rules of international law’? Both these phrases are to be
found in the oft-cited judgment of the Permanent Court of International
Justice in 1924 in the Mavrommatis case”. Is not this tantamount to
saying that the right of the applicant State is measured according to the
individual right violated and, consequently, subject to the same conditions
for its exercise?

It is hardly necessary to add that the responsibility of a State is of
course not necessarily restricted to the hypothesis of an injury caused to
its nationals. But where an injury lies at the origin of such responsibility,
the individual injury cannot be without its effect on the exercise of that
responsibility.

32. Is it possible, in order to grant the national State of the shareholders
the right to institute judicial proceedings, to have recourse, as the Applic-
ant also argues, if not to a formal right, at least to the notion of interest?

Belgium’s charges against Spain, as set forth in the course of the oral
argument on the merits, are some of them classified by the Applicant as
denials of justice, the others as abuses of right. Abuse of right, like denial
of justice, is an international tort, contrary to the opinion which the
Spanish Government seems to espouse. This is enshrined in a general
principle of law which emerges from the legal systems of all nations 7.
The Applicant further sees in certain of these manifestations a misuse of
power (détournement de pouvoir), of which international law should take
account, on the ground that the rights the abuse of which is condemned
by international case-law are, as in municipal administrative law, powers
or competences. This doctrine cannot but be endorsed. But does it follow
that in the international field the institution of abuse of right is aimed, as
is misuse of power in municipal law, at protecting a right or an objective
interest distinct from the right or subjective interest of the State con-
sidered individually 7?? As complete as possible a study of the notion of
an interest is necessary for the solution of this question, and in order to
determine, in so doing, the respective fields in international law of the
two concepts of objective interest and subjective interest.

70 P.C.IJ., Series A, No. 2, p. 12.

7 See the writer’s separate opinion previously referred to, para. 35, bottom of
p. 136.

72 Cf., the reference by Professor Rolin in his oral argument on 16 April 1969 to
the course delivered by Professor Guggenheim in 1949 at the Academy of Inter-
national Law.

325
BARCELONA TRACTION (SEP. OP. AMMOUN) 325

33. In private law, the old adage is relied on: “no interest, no action”,
though there is attributed to it a meaning somewhat different from that
which the institution of actiones legis gave to it in Roman quiritary law.
More correctly, it is asserted that “the interest is the measure of the action’’.
But whatever formula be invoked, this does not of course mean to say
that the fate of the action is so intimately bound up with the interest of
the plaintiff that it can be deduced therefrom that any interest is capable
of giving rise to an action. On the contrary, at the international level as in
municipal law, is it not the case that, in order for an action to lie, the
interest must, as Jhering puts it, be an interest protected by the law, or,
more correctly, as it has been put in the most recent decisions under
municipal law, a legally protected lawful interest?

Furthermore, if in private law the interest must, in principle, be direct
and personal, must it also be so in international law in order to authorize
a judicial action?

This would amount to saying that diplomatic protection is subject to
two conditions: that the claimant’s interest be a legally protected lawful
interest and that, at the same time, it be direct and personal.

34. In order to answer these two questions and clear the way for a
solution of the case of shareholders, it seems that it is necessary to recall
the various actions to which a right or interest may give rise, namely:

(a) an individual action exercised on the basis of a subjective interest
or right;

(b) a corporate action, on behalf of a company endowed with juristic
personality, similarly exercised on the basis of a subjective interest
or right—that of the company itself;

(c) an action brought in defence of a collective or general interest, the
objective being to safeguard legality or the respect due to principles
of an international or humane nature, translated into imperative
legal norms (jus cogens).

This distinction has seemed to me essential for the purposes of this
discussion, in particular in order to avoid the confusion between in-
dividual interest and general interest, to which the Respondent has pointed,
in the award in the E/ Triunfo case and in the judgment relating to the
Northern Cameroons.

*
* *

It is generally recognized that the existence of a legally protected right
or interest is a condition for the exercise of any of the above actions. The
question is not open to doubt in private law, whether with respect to a
natural person or to a juristic person. It will consequently be agreed that
it would be paradoxical for international law, one of the functions of

326
BARCELONA TRACTION (SEP. OP. AMMOUN) 326

which, when appropriate, is to make up, in the relations between States,
for the weaknesses of their municipal laws, to be able to give a State which
takes up the claim of its nationals access to international tribunals on the
ground of an interest which is not legally protected under the /ex fori.
And by an undoubted analogy, a State which acts proprio motu for the
defence of a personal interest or of a collective interest, must nevertheless
prove the existence of a lawful interest which is legally protected.

There is consequently an identity of views to be noticed on this point—
that of a legally protected lawful interest—between the national and the
international legal order, dealing respectively with the subjective and the
objective aspects of the notion of interest.

The question that remains to be discussed is thus that of proof that the
interest on which Belgium relies is a legally protected lawful interest. No
such proof can be produced in the present case since it is necessary to go
back to the lex fori, which does not afford legal protection to such an
interest.

35. Does the identity of views noticed above also exist so far as con-
cerns the necessity of a personal and direct interest?

Were it a question of the third action referred to above—that based on
a general interest, or an international or humane interest of an objective
nature—the fulfilment of this condition would not be demanded, as is
clear from the aforesaid Judgment of 21 December 1962 and the opinions
of the dissenting judges in the Judgment of 18 July 1966. That 1962
Judgment constituted a definitive judgment, as was amply demonstrated
by the dissenting judges, and it might also be regarded as a judgment on
a point of principle, which lays down the concept of the general or col-
lective interest which justifies the action that a memiber State of an inter-
national organization, such as in former times the League of Nations and
today the United Nations, may bring in defence of the purposes of that
Organization which concern its members, as a whole, whose interests are
often one with those of all mankind 73. The principle which that Judgment
enshrines, which underlies many conventions, from Article 22 of the
Treaty of Versailles and the instruments of mandate, to the treaties con-
cerning minorities and the Convention on the Prevention and Punish-
ment of Genocide, and is expressly confirmed by the practice of the
United Nations 7, is also to be found in the Advisory Opinion delivered
by this Court in 1951 with regard to reservations to that Convention,
when it stated: “the contracting States do not have any interests of their
own; they merely have, one and all, a common interest 7.” Thus Judge
Forster was able to protest vigorously against the idea that “legal interest

73 In his dissenting opinion referred to above, Judge Forster rightly describes as
an abuse of power South Africa’s actions contrary to the purpose of the Mandate
for South West Africa or Namibia. (1.C.J. Reports 1966, p. 481.)

7 See Section 20 above.

715 I.C.J. Reports 1951, p. 23.

327
BARCELONA TRACTION (SEP. OP. AMMOUN) 327

can be straight-jacketed into the narrow classical concept of the individual
legal interest of the applicant State 76°,

36. If, on the other hand, the applicant State is not acting to protect a
collective interest, but is complaining of an injury it has suffered as an
individual subject of law, it goes without saying that it will only have
access to an international tribunal to claim a-subjective right on the basis
of a personal and direct interest.

To this hypothesis must be assimilated that where a State has taken up
the claim of a national, as this Court, following the Permanent Court of
International Justice, stated in its Judgment of 6 April 1955 in the
Nottebohm case, declaring:

“*_.. by taking up the case of one of its subjects and by resorting to
diplomatic action or international judicial proceedings on his behalf,
a State is in reality asserting its own rights—its right to ensure, in the
person of its subjects, respect for the rules of international law 7””’.

In other words, it is on the basis of a subjective right or interest that
the State acts when taking up the claim of one of its nationals, even if
that national be a juristic person such as a commercial company. For the
corporate action of the latter is not in any way to be assimilated to the
action based on a collective interest. Whilst the company represents a
bundle of individual interests the State is nevertheless acting as an
individual subject of the law in taking up its case. Where, on the other
hand, it purposes to take up the defence of the general interests of the
international community or of humanity as a collectivity, it intervenes
in the capacity of a member of that community or of that collectivity.

37. It has been said that Belgium’s action must be founded on a lawful
interest which is legally protected #8, just like an action on behalf of the
collectivity. But, unlike the latter, it must be based on a personal and
direct interest.

Neither of these conditions is met by Belgium’s request for authoriza-
tion to extend judicial protection to the shareholders in Barcelona
Traction.

According to the /ex fori to which it is necessary to have reference in
this matter—i.e., the law of the commercial legal order—a shareholder in
a joint-stock company has, as we know, no personal and direct right of
action instead of and in place of the corporate action ut universi if the
alleged injury has been inflicted on the company as such. What interest
might be substituted for this purported right, if not the shareholder’s
interest in having the undertaking run in such fashion as to ensure its
prosperity, and in the safeguarding of the economic value embodied in

76 Dissenting opinion annexed to the Judgment of 18 July 1966, cited above,
I.C.J. Reports 1966, p. 478.

77 I.C.J. Reports 1955, p. 24.

78 See Section 34 above.

328
BARCELONA TRACTION (SEP. OP. AMMOUN) 328

the shares. Does it follow that he would have the right to act on behalf of
the company where the latter has itself suffered damage or loss through
unfortunate management? Such is not the case in municipal law ”, and
it ought not to be otherwise in international law. The interest of the
shareholder and, consequently, that of the State which takes up his
claim, no matter how personal and direct it may be, is nevertheless, as
has just been seen, not legally protected. The Permanent Court of Inter-
national Justice has endorsed this view ®°.

38. Turning to the argument which postulates the cumulative use of
the corporate action and the individual action of the shareholders, which
is advanced by Belgium, I can only remark the lack of relevance of the
examples put forward to support it, namely that drawn from the Advisory
Opinion of this Court concerning Reparation for Injuries Suffered in the
Service of the United Nations, and that of a motor car or aeroplane
accident. In the instant case, both these examples encounter the objection
raised by the existence, in terms of municipal legislation, of the company’s
legal personality, which covers the interests of the shareholders and
ensures their representation.

So far as the Advisory Opinion is concerned, it is true that a claim by
the International Organization for reparation for injuries constitutes no
obstacle to a claim by the State of which the United Nations official is a
national. It has been rightly said that a single action is capable of in-
volving international responsibility on the part of its author towards
various legal personae if it simultaneously injures their respective rights.
But the doctrine enunciated in the Advisory Opinion is essentially dif-
ferent from the argument advanced by the Applicant concerning the

79 See, to this effect, the writings of French publicists and French case-law,
where the bringing of judicial proceedings on account of the depreciation of shares
as a result of a diminution in the company’s assets is only allowed in the case of
faute by the directors, as was emphasized in Section 27 above.

Cf. G. Ripert, Droit commercial, 5th edition, by R. Roblot, Vol. I, paras. 1327
and 1328; and Solus and Perrot, op. cit., para. 227, and the decisions to which they
refer.

And, in respect of Anglo-American law, E. Beckett, “Diplomatic Claims in
Respect of Injuries to Companies”, published in Transactions of the Grotius Society,
Vol. XVII, pp. 192 and 193, who points to the exceptional case of misconduct by
directors as a rule to be found in the laws of most States.

Finally, so far as treaty-law is concerned, mention may be made of the convention
between the Malagasy Republic and the Ugine company, under which the parties
“will not regard as contrary to their mutual obligations any reduction in activity
resulting from chance technical breakdowns of a serious nature or from the devel-
opment of the general economic situation”. {Translation by the Registry.]

80 Judgment in the Oscar Chinn case, P.C.I.J., Series A/B, No. 63, p. 88:
“No enterprise—least of all a commercial or transport enterprise, the success of
which is dependent on the fluctuating level of prices and rates—can escape from the
chances and hazards resulting from general economic conditions. Some industries
may be able to make large profits during a period of general prosperity, or else by
taking advantage of a treaty of commerce or of an alteration in customs duties;
but they are also exposed to the danger of ruin of extinction if circumstances
change.”

329
BARCELONA TRACTION (SEP. OP. AMMOUN) 329

claim of a shareholder concurrently with that which a commercial com-
pany might submit in respect of an injury of which it itself has suffered the
consequences. Any analogy is ruled out by an essential difference be-
tween the two cases, resulting from the existence of the juristic person-
ality of the company, which personifies the interests of the shareholders ;
so that the injury which it suffers is the very same one as that of which the
shareholders might complain.

Can it in point of fact be deduced from the consideration that two
legal personae, the United Nations and the national State of an official of
that organization, have simultaneously been affected by the injury which
the latter suffered, that, according to the meaning of the Advisory
Opinion, there was only one single head of damage? It would appear not.
The same act caused two distinct heads of damage, reparation for which
can be cumulative, as in the case of the accident already mentioned. It is
however a single injury which affects the company, which can only give
rise to a single reparation, which can be claimed either by the company,
or by a partner or shareholder under the conditions already dealt with.

Is there any need to add that Article 62 of the Court’s Statute, which
provides for intervention, is irrelevant. What is in question in the present
case is not a rule of procedure, but the right of action on the basis of one
and the same internationally unlawful act.

39. At the end of this discussion, everything goes to show that the
diplomatic protection of shareholders injured by a third State does not
constitute an international custom that is unequivocally and unambigu-
ously demonstrated by the web of precedents which form the material
element, and definitively established by the conjunction of that element
with the psychological element of opinio juris.

This conclusion is reinforced by the opinion, already mentioned, held
by a multitude of States—new States and other, very numerous, devel-
oping States—with regard to the application of diplomatic protection,
the rules of which are only accepted by them to the extent that they take
account of their state of underdevelopment, economic subordination and
social and cultural stagnation, in which the colonial powers left them and
in which they are in danger of remaining for a long time, in the face of
Powers strong in industry, know-how and culture.

This opinion was expressed at one and the same time by the represen-
tatives of the States of the Third World in the General Assembly of the
United Nations (Sixth Committee), in the International Law Commission,
in the Asian-African Legal Consultative Committee, in the Institute of
International Law, and in the works of legal authors #1.

81 §. Prakash Sinha, op. cit., pp. 92-94; and J. N. Hazard in American Journal of
International Law, Vol. 55, 1961, at p. 118, where he writes: ‘“... Some of the states
where investment has long existed have come to relate these investments in their
minds with conditions now politically abhorred.”

330
BARCELONA TRACTION (SEP. OP. AMMOUN) 330

Thus the Asian-African Legal Consultative Committee, when it met
in 1966 in Bangkok, stressed the importance of this problem by recalling
the remarks of a number of delegates to the Sixth Committee of the
General Assembly in 1964, to the effect that—

“The rules relating to state responsibility and to the protection of
foreign investments, profoundly affected the situation of the new or
economically weak States and had been established, in part, con-
trary to their interests #2.”

As for the Institut de droit international, at its Nice session in 1967 it
had to study the problem of investment in developing countries. The
jurists of the Afro-Asian group who took part in the proceedings of that
session expressed the opinion of their group by replying in the negative to
the question whether “shareholders are entitled to ask for diplomatic
protection of their State in cases in which the company in which they have
invested cannot or will not ask for it itself, as against the developing
country #”.

40. It seems definitively established that the precedents that can be
prayed in aid to support the attempt to extend diplomatic protection to
shareholders indirectly injured by a third State are manifestly insufficient.
It is of course clear from the explicit terms of Article 38, paragraph 1 (4),
of the Statute of the Court, that the practice from which it is possible to
deduce a general custom is that of the generality of States and not of all
of them; but we are far from even this, having regard to the abstentions
or opposition referred to above when analysing diplomatic or treaty
practice or discussing teachings **. It certainly does not appear that the
generality of States have already accepted such a custom. À fortiori is
this so if account be taken, as it should, of the massive opposition of the
new or developing States, which constitute the majority of the members of
the international community. A general custom, I am persuaded, can
henceforward no longer be received into international law without taking
strict account of the opinion or attitude of the States of the Third World.

82 Brief of Documents, Vol. IV, p. 269.

8 Annuaire de I’ Institut de droit international, 1967, I, pp. 464, 471, 519 and 526,
with the opinions of India (Mr. Nagendra Singh), Iraq (Mr. Kamil Yasseen) and
Turkey (Mr. Nihat Erim).

The following observation of Professor Rolin at the same session of the Institut
should be noted:

“Thus what the Institut should aim at is not the protection of capital as such,
but it is bound to encourage investments for the benefit of developing countries,
by giving guarantees on both sides, both to those countries themselves in order
to avoid a form of economic neo-colonialism, which would bring about their
subjection to the rich countries, and in order to put investors out of reach of
certain risks” (ibid., p. 414 / Translation by the Registry).

84 Supra, Sections 12 to 20, 22 and 23.

331
BARCELONA TRACTION (SEP. OP. AMMOUN) 331

41. Two other questions have been discussed:

A. That whether the national State of the shareholders may take action
to defend its national wealth, of which shares in companies form an
element.

B. Whether it can do so in the sphere of the legal protection of the
interests which the State has in international trade.

In each of these cases, the State would enjoy a twofold right of action:
that resulting from the fiction, conceived by legal authors and accepted by
case-law, to the effect that the State which takes up the case of its nationals
exercises its own right; and that which would be attributed to it inasmuch
as it is protecting its national wealth or the interests of international trade.

Does this twofold action postulate two heads of damage, for which the
State would present cumulative claims, or a single head of damage, for
which the State would be claiming reparation on a twofold ground?

Since shares in a company belonging to nationals are among the
elements making up the national wealth, the action of the State to protect
the rights of its nationals, and that aimed at the protection of the national
wealth, would be motivated by a single head of damage, affecting the
same subject-matter envisaged from two different standpoints, i.e., the
part or the whole.

On the basis of this observation, the State could not claim two different
heads of reparation, one for the injury caused to its nationals, the other in
favour of the nation—the body made up of those same nationals—
whose economy had been affected. It is a case for saying, as before ®,
that cumulative actions which would grant, for one and the same injury,
first one and then another head of reparation, would be inconceivable.

Furthermore, this alleged right of action would give rise to the same
objections as mentioned above, concerning the alleged right of action in
the name of shareholders injured by a third State, namely the non-
existence of a received rule of international law authorizing it.

The opposition of the new or developing States, whose determinant
influence on the development of international law and on the formation
of its rules is already well-known, would in addition be much stronger as
to the admission of a legal rule which would authorize the extension of
diplomatic protection, beyond the interests of shareholders who have
suffered injury by the act of a third State, to the interest of the general
economy of the national State of the latter, or to the interest it has in
international trade.

It is well-known that J. L. Brierly, without venturing so far as G. Scelle,
or as the Latin American jurists, was in favour of recognition, in certain
cases, of the international personality of the individual. He said that—

“The orthodox doctrine, by insisting that only States can have

85 Supra, Section 38.

332
BARCELONA TRACTION (SEP. OP. AMMOUN) 332

international rights or duties, leads one to think that injury caused to
an individual citizen in a foreign State is an injury caused to his own
country ... and that mysterious, though powerful, abstraction,
‘national honour’ is easily involved therein °°.”

And Mr. P. C. Jessup adopted Mr. Brierly’s conclusion, observing that
the recognition of the rights of the individual would also tend to check
“the grave menace of the promotion by States of private economic in-
terests with which they identify national interests ®””’. And indeed it
seems that this identification and the concept of national honour were in
the background, if they were not the governing motive, of the armed
interventions which have taken place in the course of history in Latin
America, Africa and Asia.

Would not the menace be still more grave if the State, while supporting
the individual interests of its nationals, were to put forward their claim
cumulatively with that attributed to the nation for the defence of its
economic interests, or its general interests in international trade?

42. Failing a rule of positive law validating Belgium’s jus standi, the
latter State turns to equity to seek therein a justification for its claim.

The applicant Party is mistaken in thinking that in the awards made in
application of the General Convention of 1923 between the United
States and Mexico, there may be discerned a reference to equity com-
parable to that mentioned in the Judgment of this Court in 1969 concern-
ing the North Sea Continental Shelf. The Convention just referred to
called upon the arbitral tribunals which it set up to base themselves
upon justice and equity. This expression, justice and equity, which has
appeared in numerous general and special arbitration agreements, has
always been considered to imply an authorization to decide ex aequo et
bono; whereas obviously the reference to equity contained in the Judgment
of the Court mentioned above should only be understood, and this is
explained in one of the separate opinions annexed thereto 5, as meaning
equity praeter legem in the sense which Papinian, the author of that
expression, gave to it; in other words, not an extra-judicial activity, as is
the settlement of a dispute ex aequo et bono according to the terms of
Article 38, in fine, of the Court’s Statute, with a view to filling a social gap
in law, but a subsidiary source of international law taken, as a general
principle of law, from paragraph 1 (c) of that Article, appeal to which is
made in order to remedy the insufficiencies of international law and fill
in its Jogical lacunae.

If the study of the facts of the present case had shown a logical lacuna

86 J. L. Brierly, Recueil des cours de l’Académie de droit international, 1928,
Vol. III, p. 531 / Translation by the Registry].

87 P. C. Jessup, 4 Modern Law of Nations, p. 99.

88 See the writer’s separate opinion, 1.C.J. Reports 1969, para. 37, p. 139.

333
BARCELONA TRACTION (SEP. OP. AMMOUN) 333

in the law, the Court would have been called upon to remedy this in the
interest of justice. The solution would probably have been to have re-
course, as has just been stated, to equity praeter legem and a general
principle of law emerging from national legal systems. But the Court is
not faced with a logical lacuna in the law, since international legal
systems do not provide for a right granted, on the facts, to the share-
holders to be rendered licit. The lacuna which the argument of the appli-
cant Party would be calculated to fill would be no more than a social
insufficiency, which only a special agreement conferring jurisdiction
ex aequo et bono, which does not exist in the present case, could have
remedied.

The system of Equity of the common-law countries has also been
referred to.in the present case.

It goes without saying that there is no question of identifying Equity of
English origin with l'équité or aequitas of Romano-Mediterranean origin.
But if a parallel may be drawn between these two institutions, as to their
respective effects, it is with equity contra legem or infra legem that it may
be drawn. In fact, it is said in Snell’s Equity that equity may be defined as
a portion of natural justice ®. This conception of Equity, which really
consists of a possible derogation from general law in a particular case,
has never been applied in international law. An international court which
conferred such jurisdiction upon itself would appoint itself a legislator.
Its decision would create an atmosphere of uncertainty which would drive
States away from a tribunal as to which they could not foresee, with any
degree of probability, what law would be applied by it. Furthermore,
who is better placed to judge of this than the British Government, which
wrote to the United States Government to the effect that: “...No
shareholder has any right to any item of property owned by the company,
for he has no legal or equitable interests therein . : . °°.” In fact, Equity,
like equity contra legem or infra legem, cannot serve as basis for a
judicial solution which is contrary to the rules of law which it seeks to
modify, unless it be by agreement of the parties to accept a decision
ex aequo et bono.

*
* *

While I subscribe to the Court’s Judgment, such are the supplementary
remarks which I have thought I should add to the grounds thereof.

(Signed) Fouad AMMOUN.

8 “It is possible to define equity as a portion of natural justice ...”. Snell’s
Principles of Equity, 4th edition by R. E. Megarry and P. V. Baker, p. 9.

50 Note of 5 July 1928 concerning the Romano-Americana case, Hackworth,
Digest, V, p. 843.

334
